      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 1 of 80




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


  IN RE EQUIFAX, INC., CUSTOMER                              MDL DOCKET NO. 2800
  DATA SECURITY BREACH                                       1:17-md-2800-TWT
  LITIGATION
                                                             CONSUMER CASES


                                                OPINION AND ORDER


            This is a data breach case. It is before the Court on the Defendants’

Motion to Dismiss the Consolidated Consumer Class Action Complaint [Doc.

425]. For the reasons set forth below, the Defendants’ Motion to Dismiss the

Consolidated Consumer Class Action Complaint [Doc. 425] is GRANTED in part

and DENIED in part.

                                                   I. Background

            On September 7, 2017, the Defendant Equifax Inc. announced that it was

the subject of one of the largest data breaches in history.1 From mid-May

through the end of July 2017, hackers stole the personal and financial

information of nearly 150 million Americans.2 During this time period, Equifax

failed to detect the hackers’ presence in its systems, allowing the hackers to

exfiltrate massive amounts of sensitive personal data that was in the company’s




            1
                         Consolidated Consumer Class Action Compl. ¶ 2 [Doc. 374].
            2
                         Id.
T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 2 of 80




custody.3 This data breach (“Data Breach”) is unprecedented – it affected almost

half of the entire American population.4 The Data Breach was also severe in

terms of the type of information that the hackers were able to obtain. The

hackers stole at least 146.6 million names, 146.6 million dates of birth, 145.5

million Social Security numbers, 99 million addresses, 17.6 million driver’s

license numbers, 209,000 credit card numbers, and 97,500 tax identification

numbers.5 This is extremely sensitive personal information. Using this

information, identity thieves can create fake identities, fraudulently obtain

loans and tax refunds, and destroy a consumer’s credit-worthiness.6

            Equifax Inc. is a Georgia corporation with its principal place of business

in Atlanta, Georgia.7 Equifax is the parent company of the Defendants Equifax

Information Services LLC and Equifax Consumer Services LLC.8 Both of those

subsidiary companies are Georgia limited liability companies, with their

principal places of business in Atlanta, Georgia.9 The Defendants operate




            3
                         Id. ¶ 2.
            4
                         Id. ¶ 4.
            5
                         Id.
            6
                         Id.
            7
                         Id. ¶ 109.
            8
                         Id.
            9
                         Id. ¶¶ 110-11.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -2-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 3 of 80




together as an integrated consumer reporting agency.10 The Plaintiffs are 96

consumers who allege that they have been injured by the Data Breach. They

allege that they are suffering a “present, immediate, imminent, and continuing

increased risk of harm” due to the compromise of their personally identifiable

information in the Data Breach.11 The Plaintiffs seek to represent a class of

those similarly situated consumers in the United States who were injured by the

Data Breach.12

            Equifax’s business model entails aggregating data relating to consumers

from various sources, compiling that data into credit reports, and selling those

reports to lenders, financial companies, employers, and others.13 Credit

reporting agencies are “linchpins” of the nation’s financial system due to the

importance of credit reports in decisions to extend credit.14 Equifax also sells

this information directly to consumers, allowing consumers to purchase their

credit files and credit scores.15 In recent years, Equifax has worked to rapidly

grow its business. Recognizing the value in obtaining massive troves of

consumer data, Equifax has aggressively acquired companies with the goal of


            10
                         Id. ¶ 112.
            11
                         Id. ¶ 11.
            12
                         Id.
            13
                         Id. ¶ 134.
            14
                         Id.
            15
                         Id. ¶ 135.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -3-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 4 of 80




expanding into new markets and acquiring new sources of data.16 Equifax now

maintains information on over 820 million individuals and 91 million businesses

worldwide.17

            Equifax recognized the importance of data security, and the value of the

data in its custody to cybercriminals. Equifax observed other major, well-

publicized data breaches, including those at Target, Home Depot, Anthem, and

its competitor Experian.18 Equifax held itself out as a leader in confronting such

threats, offering “data breach solutions” to businesses.19 It also acquired two

identity theft protection companies, Trusted ID and ID Watchdog.20 Equifax was

also the subject of several prior data breaches. From 2010 on, Equifax suffered

several different data breach incidents highlighting deficiencies in its

cybersecurity protocol.21 Given these prior breaches, cybersecurity experts

concluded that Equifax was susceptible to a major data breach.22 Analyses of

Equifax’s cybersecurity demonstrated that it lacked basic maintenance




            16
                         Id. ¶ 137.
            17
                         Id. ¶ 144.
            18
                         Id. ¶¶ 146, 159-65.
            19
                         Id. ¶ 147.
            20
                         Id. ¶ 146.
            21
                         Id. ¶¶ 166-82.
            22
                         Id. ¶¶ 177-82.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -4-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 5 of 80




techniques that are highly relevant to potential data breaches.23 However,

despite these risks, Equifax did little to improve its cybersecurity practices.

Equifax’s leaders afforded low priority to cybersecurity, spending a small

fraction of the company’s budget on cybersecurity.24

            The story of the Data Breach begins on March 6, 2017. On that date, a

serious vulnerability in the Apache Struts software was discovered and

reported.25 This software, a popular open-source program, was used by Equifax

in its consumer dispute portal website.26 The next day, the Apache Software

Foundation issued a free patch and urged all users to immediately implement

the patch.27 The Department of Homeland Security also issued warnings

concerning this vulnerability.28 Equifax internally disseminated the warning,

but never implemented the patch.29 Then, beginning on May 13, 2017, hackers

were able to manipulate the Apache Struts vulnerability to access Equifax’s

systems, and using simple commands determined the credentials of network

accounts that allowed them to access the confidential information of millions of


            23
                         Id. ¶ 178.
            24
                         Id. ¶ 216.
            25
                         Id. ¶¶ 183-86.
            26
                         Id. ¶ 184.
            27
                         Id. ¶ 187.
            28
                         Id. ¶ 188.
            29
                         Id. ¶ 189.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -5-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 6 of 80




American consumers.30 From May 13 to July 30, 2017, the hackers remained

undetected in Equifax’s systems.31 During this time, the hackers were able to

steal the sensitive personally identifiable information of approximately 147.9

million American consumers.32 The personally identifiable information that

hackers obtained in the Data Breach includes names, addresses, birth dates,

Social Security numbers, driver’s license information, telephone numbers, email

addresses, tax identification numbers, credit card numbers, credit report dispute

documents, and more.33

            On July 29, 2017, Equifax’s security team noticed “suspicious network

traffic” in the dispute portal.34 The next day, the consumer dispute portal was

deactivated and taken offline.35 On July 31, 2017, Equifax’s CEO Richard Smith

was informed of the breach.36 On August 2, 2017, Equifax informed the Federal

Bureau of Investigation about the Data Breach, and retained legal counsel to

guide its investigation.37 Equifax also hired cybersecurity firm Mandiant to


            30
                         Id. ¶ 195.
            31
                         Id.
            32
                         Id. ¶ 195.
            33
                         Id. ¶ 11.
            34
                         Id. ¶¶ 196-97.
            35
                         Id. ¶ 197.
            36
                         Id. ¶ 198.
            37
                         Id. ¶ 201.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -6-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 7 of 80




investigate the suspicious activity.38 On September 7, 2017, seven weeks after

discovering suspicious activity, Equifax publicly disclosed the Data Breach in a

press release.39 Experts have since opined that the Data Breach was the result

of weak cybersecurity measures and Equifax’s low priority for data security.40

            The Plaintiffs here are a putative class of consumers whose personal

information was stolen during the Data Breach. The class alleges that it has

been harmed by having to take measures to combat the risk of identity theft, by

identity theft that has already occurred to some members of the class, by

expending time and effort to monitor their credit and identity, and that they all

face a serious and imminent risk of fraud and identity theft due to the Data

Breach. The putative class brings a number of nationwide claims, along with a

number of state claims. The class also seeks declaratory and injunctive relief.

The Defendants now move to dismiss.

                                                II. Legal Standard

            A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief.41 A

complaint may survive a motion to dismiss for failure to state a claim, however,


            38
                         Id.
            39
                         Id. ¶ 227.
            40
                         Id. ¶¶ 214-226.
            41
                         Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009); FED. R. CIV. P.
12(b)(6).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -7-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 8 of 80




even if it is “improbable” that a plaintiff would be able to prove those facts; even

if the possibility of recovery is extremely “remote and unlikely.”42 In ruling on

a motion to dismiss, the court must accept the facts pleaded in the complaint as

true and construe them in the light most favorable to the plaintiff.43 Generally,

notice pleading is all that is required for a valid complaint.44 Under notice

pleading, the plaintiff need only give the defendant fair notice of the plaintiff’s

claim and the grounds upon which it rests.

                                                III. Discussion

            A. Choice of Law

            First, the Court concludes that Georgia law governs this case. This case

is before the Court based on diversity jurisdiction. The Court therefore looks to

Georgia’s choice of law rules to determine the appropriate rules of decision.45

Georgia follows the traditional approach of lex loci delecti in tort cases, which

generally applies the substantive law of the state where the last event occurred


            42
                         Bell Atlantic v. Twombly, 550 U.S. 544, 556 (2007).

            See Quality Foods de Centro America, S.A. v. Latin American
            43

Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994-95 (11th Cir. 1983); see also
Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d 247, 251
(7th Cir. 1994) (noting that at the pleading stage, the plaintiff “receives the
benefit of imagination”).
            44
                         See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th
Cir. 1985), cert. denied, 474 U.S. 1082 (1986).
            45
                         Frank Briscoe Co., Inc. v. Ga. Sprinkler Co., Inc., 713 F.2d 1500,
1503 (11th Cir.1983) (“A federal court faced with the choice of law issue must
look for its resolution to the choice of law rules of the forum state.”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd         -8-
      Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 9 of 80




necessary to make an actor liable for the alleged tort.46 Usually, this means that

the “law of the place of the injury governs rather than the law of the place of the

tortious acts allegedly causing the injury.”47 However, there is an exception

when the law of the foreign state is the common law. “[T]he application of

another jurisdiction's laws is limited to statutes and decisions construing those

statutes. When no statute is involved, Georgia courts apply the common law as

developed in Georgia rather than foreign case law.”48 The Plaintiffs identify no

foreign statutes that govern their common law claims. Therefore, the Court will

apply Georgia law to the common law claims.49

            B. Fair Credit Reporting Act

            The Defendants first move to dismiss the Consumer Plaintiffs’ claims



           Dowis v. Mud Slingers, Inc., 279 Ga. 808, 816 (2005); Int'l Bus.
            46

Machines Corp. v. Kemp, 244 Ga. App. 638, 640 (2000).
            47
                         Mullins v. M.G.D. Graphics Sys. Grp., 867 F. Supp. 1578, 1581
(N.D. Ga. 1994).
            48
                         In re Tri-State Crematory Litig., 215 F.R.D. 660, 677 (N.D. Ga.
2003) (internal quotations omitted). The Georgia Supreme Court has recently
reaffirmed this exception. See Coon v. The Med. Ctr., Inc., 300 Ga. 722, 729
(2017) (“In the absence of a statute, however, at least with respect to a state
where the common law is in force, a Georgia court will apply the common law
as expounded by the courts of Georgia.”).
            49
              The Plaintiffs argue that Georgia law should apply unless the
Court decides “that Georgia law is adverse to the common law claims of the
national class pled in the Complaint, in which case it will be necessary to
consider the common law of each state applicable to the proposed alternative,
state-specific classes.” Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 9. However,
the Plaintiffs cite no authority for such a proposition. The Court concludes that
Georgia law will govern this case.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -9-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 10 of 80




under the Fair Credit Reporting Act (“FCRA”). Under the FCRA, a “consumer

reporting agency may furnish a consumer report” only under limited

circumstances provided for in the statute.50 In Count 1 of the Complaint, the

Consumer Plaintiffs allege that the Defendants “furnished Class members’

consumer reports” in violation of section 1681b of the FCRA and “failed to

maintain reasonable procedures designed to limit the furnishing of Class

members’ consumer reports to permitted purposes, and/or failed to take

adequate security measures that would prevent disclosure of Class members’

consumer reports to unauthorized entities or computer hackers” in violation of

section 1681e of the FRCA.51 The Defendants move to dismiss, arguing that

Equifax did not “furnish” any consumer information within the meaning of the

statute, and that the stolen personally identifying information is not a

“consumer report” within the meaning of the statute.52 They also argue that

since the Consumer Plaintiffs’ section 1681b claim fails to state a claim, their

section 1681e also necessarily fails.53 The Court agrees that the Consumer

Plaintiffs fail to state a claim under the FCRA.

            First, the Defendants argue that Equifax did not “furnish” the Plaintiffs’

personal information within the meaning of the FCRA. The FCRA provides that

            50
                         15 U.S.C. § 1681b(a).
            51
                         Consolidated Consumer Class Action Compl. ¶¶ 321, 324.
            52
                         Defs.’ Mot. to Dismiss, at 12-15.
            53
                         Id. at 15-16.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -10-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 11 of 80




a consumer reporting agency may only “furnish” a consumer report under

limited circumstances.54 However, the statute does not further define “furnish.”

Generally, courts have held that information that is stolen from a credit

reporting agency is not “furnished” within the meaning of the FCRA. For

example, in In re Experian Data Breach Litigation, the court explained that

“[a]lthough ‘furnish’ is not defined in the FCRA, courts generally use the term

to describe the active transmission of information to a third-party rather than

a failure to safeguard the data.”55 In such a case, the data is stolen by a third

party, and not furnished to the third party.56 Other courts have come to the

same conclusion.57 The Plaintiffs acknowledge that the caselaw supports

Equifax’s argument, but contend nonetheless that Equifax’s conduct was “so

egregious” that it should be considered akin to furnishing.58 The Plaintiffs fail

to offer a discernable criteria by which to determine when conduct becomes so

egregious that it becomes akin to furnishing. Even assuming Equifax’s conduct

was egregious, the Court concludes that the Plaintiffs have not alleged facts



            54
                         15 U.S.C. § 1681b(a).

             In re Experian Data Breach Litig., No. SACV 15-1592 AG, 2016 WL
            55

7973595, at *2 (C.D. Cal. Dec. 29, 2016) (quoting Dolmdage v. Combined Ins. Co.
of Am., No. 14 C 3809, 2015 WL 292947, at *3 (N.D. Ill. Jan. 21, 2015)).
            56
                         Id.
            57
                         See, e.g., Galaria v. Nationwide Mut. Ins. Co., No. 2:13-cv-118, 2017
WL 4987663, at *4 (S.D. Ohio Aug. 16, 2017).
            58
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 46-47.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -11-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 12 of 80




showing that Equifax “furnished” the Plaintiffs’ consumer reports to the

hackers.

            Next, the Defendants argue that the personally identifying information

stolen during the Data Breach is not a “consumer report” within the meaning

of the FCRA.59 The Court agrees. Section 1681b of the FCRA prohibits the

furnishing of “consumer reports,” except under limited circumstances.60 The

FCRA defines “consumer report,” in general, to mean:

            [A]ny written, oral, or other communication of any information by
            a consumer reporting agency bearing on a consumer's credit
            worthiness, credit standing, credit capacity, character, general
            reputation, personal characteristics, or mode of living which is
            used or expected to be used or collected in whole or in part for the
            purpose of serving as a factor in establishing the consumer's
            eligibility for--(A) credit or insurance to be used primarily for
            personal, family, or household purposes; (B) employment purposes;
            or (C) any other purpose authorized under section 1681b of this
            title.61

Equifax argues – and the Plaintiffs do not dispute this – that the hackers did not

obtain access to the active credit files maintained by one of the Equifax

subsidiaries. The hackers got only “legacy” data. Courts, facing similar factual

circumstances, have concluded that information such as that taken in the Data

Breach does not constitute a “consumer report,” but instead is “header




            59
                         Defs.’ Mot. to Dismiss, at 13-15.
            60
                         15 U.S.C. § 1681b.
            61
                         15 U.S.C. § 1681a(d)(1).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd       -12-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 13 of 80




information.”62 Such information is not a “consumer report” because it does not

bear on an individual’s credit worthiness.63 Information, such as a consumer’s

“name, phone number, social security number, date of birth, driver’s license,

current address, and time spent at that address” does not, itself, constitute such

a credit report.64 The Plaintiffs’ argument that the information stolen in the

Data Breach could bear on their credit worthiness is not persuasive. Therefore,

the Court concludes that the Plaintiffs fail to allege facts showing that the

information stolen was a “credit report.”

            Finally, since the Consumer Plaintiffs’ section 1681b claim fails, their

section 1681e claim must also necessarily fail. Section 1681e requires consumer

reporting agencies to “maintain reasonable procedures designed to avoid

violations of section 1681c of this title and to limit the furnishing of consumer

reports to the purposes listed under section 1681b of this title.”65 However, a

plaintiff bringing a claim that a reporting agency violated the “reasonable

procedures” requirement of section 1681e must first show that the reporting




           See, e.g., Parker v. Equifax Info. Servs., LLC, No. 2:15-cv-14365,
            62

2017 WL 4003437, at *3 (E.D. Mich. Sept. 12, 2017).

             Id. (“The accumulation of biographical information from Equifax's
            63

products does not constitute a consumer report because the information does not
bear on Parker's credit worthiness.”).
            64
                         Id. at *1, *3.
            65
                         15 U.S.C. § 1681e.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -13-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 14 of 80




agency released the report in violation of section 1681b.66 Therefore, since the

Plaintiffs’ claims under section 1681b fail, their claims under section 1681e also

fail.

            Next, two Plaintiffs, Grace Cho and Debra Lee, bring claims under 15

U.S.C. § 1681g(a).67 These Plaintiffs, referred to as the “FCRA Disclosure

Subclass” in the Complaint, allege that the Defendants violated sections

1681(a)(1) and 1681(a)(3) of the FCRA by failing to clearly and accurately

disclose all of the information in their consumer files after requesting Equifax

to do so.68 According to these Plaintiffs, the Defendants violated this statute by

failing to identify the Data Breach and the individuals who procured their

information, namely the hackers.69 However, as explained above, the hackers did

not obtain a “consumer report” within the meaning of the FCRA. And Equifax

could not be expected to disclose the identity of the unknown hackers. Therefore,

this claim should be dismissed.

            C. Legally Cognizable Injury

            The Defendants next argue that all of the Plaintiffs’ tort claims, including

their negligence, negligence per se, and state consumer protection act violations,


           Experian, 2016 WL 7973595, at *2 (quoting Moreland v. CoreLogic
            66

SafeRent LLC, No. SACV 13-470 AG, 2013 WL 5811357, at *6 (C.D. Cal. Oct. 25,
2013)).
            67
                         Consolidated Consumer Class Action Compl. ¶¶ 417-27.
            68
                         Id. ¶¶ 418-20.
            69
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 50-51.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -14-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 15 of 80




fail because they have not sufficiently alleged injury and proximate causation.70

According to the Defendants, the Plaintiffs’ injuries are not legally cognizable

harms, and even if they were, the Plaintiffs have failed to adequately allege that

the Defendants proximately caused their harms.71 Finally, the Defendants argue

that the Plaintiffs’ tort claims are all barred by the economic loss doctrine.

                         1. Non-Harms and Speculative Future Harms

            First, the Defendants contend that the Plaintiffs have not pleaded legally

cognizable harms because their purported injuries only include “non-harms” and

“speculative future harms.”72 “It is well-established Georgia law that before an

action for a tort will lie, the plaintiff must show he sustained injury or damage

as a result of the negligent act or omission to act in some duty owed to him.”73

“Although nominal damages can be awarded where there has been an injury but

the injury is small, . . . where there is no evidence of injury accompanying the

tort, an essential element of the tort is lacking, thereby entitling the defendant


            70
              Defs.’ Mot. to Dismiss, at 16. Importantly, the Defendants do not
seem to contend that the Plaintiffs have failed to establish standing. Instead,
the Defendants contend that the Plaintiffs have not established a legally
cognizable harm, or proximate causation, as elements of a tort claim. The
Plaintiffs highlight this distinction in their brief. See Pls.’ Br. in Opp’n to Defs.’
Mot. to Dismiss, at 19 (“Equifax does not dispute standing and instead argues
that Plaintiffs fail to plead ‘legally cognizable harms’ under Georgia law.”). The
Defendants do not disagree.
            71
                         Id.
            72
                         Id.
            73
                         Whitehead v. Cuffie, 185 Ga. App. 351, 353 (1987).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -15-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 16 of 80




to judgment in his favor.”74

            The Defendants first contend that the compromise of personally

identifiable information itself is not an injury.75 Each of the Plaintiffs alleges

that his or her personally identifiable information was compromised in the Data

Breach.76 Such an injury is legally cognizable under Georgia law.77 The cases

relied upon by the Defendants are distinguishable. The Defendants cite Rite Aid

of Georgia, Inc. v. Peacock for the proposition that a plaintiff suffers no injury

from the illegal sale of personally identifiable information.78 However, as the

Plaintiffs point out, the plaintiff in that case did not allege that this information

was misused, or likely to be misused.79 In Rite Aid, the plaintiff’s pharmacy

records were sold from Rite Aid to Walgreens when a Rite Aid store was

closing.80 The plaintiff sought certification of a class of all individuals whose

information had been sold to Walgreens.81 The court concluded that class



            74
                         Id.
            75
                         Defs. Mot. to Dismiss, at 17.
            76
                         See Consolidated Consumer Class Action Compl. ¶¶ 13-108.
            77
                         See, e.g., In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-0514-
AT, 2018 WL 2128441, at *11 (N.D. Ga. Mar. 5, 2018).
            78
                         Defs.’ Mot. to Dismiss, at 17.
            79
                         See Rite Aid of Ga, Inc. v. Peacock, 315 Ga. App. 573, 580 (2012).
            80
                         Id. at 573.
            81
                         Id. at 574.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -16-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 17 of 80




certification was not proper, in part, because the plaintiff had not alleged an

injury from the sale of his information from one pharmacy to the other, and

instead only alleged a violation of law.82 In contrast, the Plaintiffs here have

alleged that they have been harmed by having to take measures to combat the

risk of identity theft, by identity theft that has already occurred to some

members of the class, by expending time and effort to monitor their credit and

identity, and that they all face a serious and imminent risk of fraud and

identity theft due to the Data Breach. These allegations of actual injury are

sufficient to support a claim for relief.83

            The Defendants also cite Finnerty v. State Bank & Trust Company for the

proposition that fear of future damages from identity theft is too speculative to

form a basis of recovery.84 However, as the Plaintiffs emphasize, that case

involved an invasion of privacy claim by an individual whose Social Security

number was included in a public court filing.85 The court concluded that this

claim failed because, to state a claim for invasion of privacy, a plaintiff must


            82
                         Id. at 576.

             See, e.g., Resnick v. AvMed, Inc., 693 F.3d 1317, 1323 (11th Cir.
            83

2012); In re The Home Depot, Inc., Customer Data Sec. Breach Litig., No.
1:14-MD-2583-TWT, 2016 WL 2897520, at *3 (N.D. Ga. May 18, 2016); In re
Arby's Rest. Grp. Inc. Litig., 317 F. Supp. 3d 1222 (N.D. Ga. 2018).
            84
                         Defs.’ Mot. to Dismiss, at 17.

            Finnerty v. State Bank & Trust Co., 301 Ga. App. 569 (2009),
            85

disapproved of in part on other grounds by Cumberland Contractors, Inc. v.
State Bank & Trust Co., 327 Ga. App. 121, 126 n.4 (2014).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -17-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 18 of 80




show that there was a public disclosure in which information is distributed to

the public at large.86 There, the claimant failed to allege that anyone actually

saw his Social Security number, and thus did not prove that there was a public

disclosure.87 Thus, the court there did not hold that the disclosure of personal

information is, as a matter of law, not a legally cognizable injury. Instead, it

concluded that one of the elements of an invasion of privacy claim was not met,

making it distinguishable from this case.88 And, in contrast to the inadvertent

disclosure of a Social Security number in a single public court filing, the

compromise of a huge amount of personally identifying information by criminal

hackers presents a much more significant risk of identity fraud.

            The Defendants also cite Randolph v. ING Life Insurance and Annuity

Company.89 There, the plaintiffs sued after a laptop computer containing their

personal information was stolen from the home of one of the defendant’s

employees, alleging that there was a substantial risk of identity theft and other

dangers due to the possible unauthorized use of their personal information.90 In

that case, there was no evidence that the theft occurred for the specific purpose



            86
                         Id. at 571.
            87
                         Id. at 571-72.
            88
                         Id.
            89
                         Defs.’ Mot. to Dismiss, at 18.
            90
                         Randolph v. ING Life Ins. & Annuity Co., 973 A.2d 702, 704 (D.C.
2009).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -18-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 19 of 80




of obtaining the information on the laptop as opposed to the computer itself.

Here, by contrast, the Plaintiffs allege that their information was specifically

targeted and has already been misused. The Plaintiffs have adequately alleged

facts showing actual cognizable injury.

            The Defendants also cite Collins v. Athens Orthopedic Clinic in their

reply brief.91 There, the defendant's patients sued after a cyberhacker stole their

personal information from the defendant's systems.92 The court concluded that

the plaintiffs did not allege a legally cognizable harm.93 It explained that:

            Plaintiffs allege that their information has been compromised and
            that they have spent time placing fraud or credit alerts on their
            accounts and “anticipate” spending more time on these activities.
            Plaintiffs claim damages, specifying only the cost of identity theft
            protection, credit monitoring, and credit freezes to be maintained
            “over the course of a lifetime.” While credit monitoring and other
            precautionary measures are undoubtedly prudent, we find that
            they are not recoverable damages on the facts before us because
            Plaintiffs seek only to recover for an increased risk of harm.94

Thus, according to the Defendants, the Plaintiffs' claims must fail, since costs

associated with protecting the plaintiffs' personal information in Collins failed

to establish a sufficient injury.95

            However, Collins is distinguishable. There, the plaintiffs alleged only an

            91
                         Defs.’ Reply Br., at 9.
            92
                         Collins v. Athens Orthopedic Clinic, 347 Ga. App. 13 (2018).
            93
                         Id. at 18.
            94
                         Id.
            95
                         Defs.’ Reply Br., at 9.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd      -19-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 20 of 80




“increased risk of harm” associated with taking precautionary measures.96 The

mere risk of harm, and not the type of injuries alleged, led the court to conclude

that the plaintiffs’ allegations as to injuries failed. In contrast, the Plaintiffs

here have not pleaded merely an increased risk of harm. Instead, they have

alleged that they have already incurred significant costs in response to the Data

Breach. Many of the Plaintiffs have also already suffered forms of identity theft.

Moreover, the Plaintiffs here have sufficiently alleged a substantial and

imminent risk of impending identity fraud due to the vast amount of

information that was obtained in the Data Breach. The Court concludes that

these allegations are sufficient.

            The Defendants also argue that the Plaintiffs that allege payment card

fraud have failed to allege a sufficient injury.97 Plaintiffs Alvin Alfred Kleveno

Jr., Maria Martucci, and Robert J. Etten allege that they experienced

unauthorized charges on their payment cards as a result of the Data Breach.98

The Defendants contend that these allegations are insufficient because these

Plaintiffs have not alleged the date on which these fraudulent charges were

made, and because they failed to allege that they were not reimbursed for those

charges.99 However, under Rule 8's requirement of a plain and simple statement,

            96
                         Collins, 347 Ga. App. at 18.
            97
                         Defs.’ Mot. to Dismiss, at 19-20.
            98
                         Consolidated Consumer Class Action Compl. ¶¶ 26, 33, 60.
            99
                         Defs.’ Mot. to Dismiss, at 19.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -20-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 21 of 80




these Plaintiffs need not allege the specific date on which these fraudulent

charges occurred. The Plaintiffs’ allegations that such charges occurred are

sufficient, and the Defendants cite no authority holding otherwise. Furthermore,

contrary to the Defendants’ assertions, these Plaintiffs also need not allege that

they were not reimbursed for these fraudulent charges to adequately allege an

injury.97 The Plaintiffs’ allegations that they suffered unauthorized charges on

their payment cards as a result of the Data Breach are actual, concrete injuries

that are legally cognizable under Georgia law.

                         2. Proximate Causation

            The Defendants next contend that the Plaintiffs have failed to adequately

allege that Equifax proximately caused their injuries.98 “[B]efore any negligence,

even if proven, can be actionable, that negligence must be the proximate cause

of the injuries sued upon.”99 “To establish proximate cause, a plaintiff must show

a legally attributable causal connection between the defendant's conduct and the

alleged injury.”100 A plaintiff must establish “that it is more likely than not that




            97
                         Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012)
(explaining that, under notice pleading standards, plaintiffs need not allege that
they experienced “unreimbursed losses” as a result of payment card fraud).
            98
                         Defs.’ Mot. to Dismiss, at 20-21.
            99
                         Anderson v. Barrow Cty., 256 Ga. App. 160, 163 (2002).
            100
                         Id.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -21-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 22 of 80




the conduct of the defendant was a cause in fact of the result.”101 “A mere

possibility of such causation is not enough; and when the matter remains one

of pure speculation or conjecture, or the probabilities are at best evenly

balanced, it becomes the duty of the court to grant summary judgment for the

defendant.”102

            First, the Defendants argue that the Plaintiffs fail to allege that any

injuries resulting from identity theft, payment-card fraud, or other similar

theories resulted specifically from the Equifax Data Breach, and not some other

data breach or fraudulent conduct.103 According to the Defendants, the Plaintiffs

highlight dozens of other security breaches dating to 2013 in the Complaint, and

the Defendants assert that over 1,500 data breaches occurred in 2017 alone.

Thus, since the Plaintiffs have failed to allege that their injuries resulted

directly from their personal information being obtained in this specific Data

Breach, their theory of causation is “guesswork at best.”104

            However, the Court finds this argument unpersuasive. Many of the

Plaintiffs have alleged in the Complaint that they suffered some form of identity




            Grinold v. Farist, 284 Ga. App. 120, 121 (2007) (quoting Feazell v.
            101

Gregg, 270 Ga. App. 651, 655 (2004)).
            102
                         Id. at 121-22.
            103
                         Defs.’ Mot. to Dismiss, at 21.
            104
                         Id.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -22-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 23 of 80




theft or other fraudulent activity as a result of the Data Breach.105 Such an

allegation is sufficient at the pleading stage to establish that the Data Breach

was the proximate cause of this harm. The Plaintiffs need not explicitly state

that other breaches did not cause these alleged injuries, since their allegations

that this Data Breach did cause their injuries implies such an allegation.

Furthermore, allowing the Defendants “to rely on other data breaches to defeat

a causal connection would ‘create a perverse incentive for companies: so long as

enough data breaches take place, individual companies will never be found

liable.’”106 The Court declines to create such a perverse incentive.

            Many of the Plaintiffs also allege in the Complaint that they purchased

credit monitoring and incurred other costs in direct response to the Data

Breach.107 Thus, even assuming their identity theft injuries resulted from

previous breaches, these separate injuries resulted only from the occurrence of

the Data Breach. Finally, even assuming that such an argument could disprove



            105
                         See, e.g., Consolidated Consumer Class Action Compl. ¶ 17 (“As a
result of the breach, Plaintiff Sanchez has suffered identity theft in the form of
an unauthorized credit card opened in his name using his Personal
Information.”).

             In re Yahoo! Inc. Customer Data Sec. Breach Litig., 2017 WL
            106

3727318, at *19 (N.D. Cal. Aug. 30, 2017) (quoting In re Anthem, Inc. Data
Breach Litig., 162. F. Supp. 3d 953, 988 (N.D. Cal. 2016)).
            107
                         See, e.g., Consolidated Consumer Class Action Compl. ¶ 15 (“[A]s
a result of the breach, Plaintiff Bishop paid to maintain his credit monitoring
services from TransUnion and Experian in order to mitigate possible harm and
spent time and effort monitoring his accounts for fraudulent activity.”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -23-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 24 of 80




proximate causation, it presents a factual dispute most appropriate for a jury

to consider. The Plaintiffs have alleged that the Data Breach caused their

identities to be stolen, while the Defendants contend prior breaches caused these

injuries. This is purely a dispute of fact that is not appropriate for resolution at

this stage of the litigation.108 Therefore, the Court concludes that the Plaintiffs

have adequately alleged that the Data Breach proximately caused their injuries.

The Plaintiffs plausibly allege that Equifax had custody of their personally

identifiable information, that Equifax’s systems were hacked, that these hackers

obtained this personal information, and that as a result of this breach, they have

become the victims of identity theft and other fraudulent activity. This is

sufficient.

            Next, the Defendants contend that the Plaintiffs’ injuries were

proximately caused by an “unidentified third party’s criminal acts,” and not

Equifax itself.109 According to the Defendants, the unforeseeable criminal acts

of third parties “insulate” defendants from liability.110 “Generally, there is no

duty to prevent the unforeseeable ‘intervening criminal act of a third person.’”111

            108
              The Court also declines to consider the Defendants’ argument that
over 1,500 data breaches occurred in 2017. Even if this is true, this assertion has
no basis in the allegations of the Complaint, and should not be considered at this
stage of the litigation.
            109
                         Defs.’ Mot. to Dismiss, at 21-22.
            110
                         Id. at 22.

          In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-0514-AT, 2018
            111

WL 2128441, at *3 (N.D. Ga. Mar. 5, 2018) (quoting Bradley Center, Inc. v.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -24-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 25 of 80




Under Georgia law, “when a defendant claims that its negligence is not the

proximate cause of the plaintiff’s injuries, but that an act of a third party

intervened to cause those injuries, the rule is ‘that an intervening and

independent wrongful act of a third person producing the injury, and without

which it would not have occurred, should be treated as the proximate cause,

insulating and excluding the negligence of the defendant.’”112

            However, “this rule does not insulate the defendant ‘if the defendant had

reasonable grounds for apprehending that such wrongful act would be

committed.’”113 “[I]f the character of the intervening act claimed to break the

connection between the original wrongful act and the subsequent injury was

such that its probable or natural consequences could reasonably have been

anticipated, apprehended, or foreseen by the original wrong-doer, the causal

connection is not broken, and the original wrong-doer is responsible for all of the

consequences resulting from the intervening act.”114 Thus, if the Defendants had

reasonable grounds to anticipate the criminal act, then they are not insulated

from liability. “In determining whether a third party criminal act is foreseeable,

Georgia courts have held that ‘the incident causing the injury must be



Wessner, 250 Ga. 199, 201 (1982)).

            Goldstein, Garber, & Salama, LLC v. J.B., 300 Ga. 840, 841 (2017)
            112

(quoting Ontario Sewing Mach. Co., Ltd. v. Smith, 275 Ga. 683, 686 (2002)).
            113
                         Id. (quoting Ontario Sewing Mach., 275 Ga. at 686).
            114
                         Id. at 842 (internal quotations omitted).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -25-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 26 of 80




substantially similar in type to the previous criminal activities . . . so that a

reasonable person would take ordinary precautions to protect his or her

customers or tenants against the risk posed by that type of activity.’”115 The

question of reasonable foreseeability of a criminal attack is generally for a jury

to determine.116 However, it may not be in this case because of the many public

statements by Equifax that it knew how valuable its information was to cyber

criminals and its susceptibility to hacking attempts.

            In Home Depot, this Court allowed a negligence claim premised upon a

data breach to continue, noting that the defendant “knew about a substantial

data security risk dating back to 2008 but failed to implement reasonable

security measures to combat it.”117 Similarly, in Arby’s, the court noted that the

defendant knew about potential data breach threats but failed to implement

reasonable security measures.118 Thus, according to the court, the criminal acts

of the cyberhackers were reasonably foreseeable, and thus the plaintiffs’

negligence claims could proceed.119 In Arby’s, the court compared criminal data

breaches to the “peculiarly similar context of premises liability,” where the


             Arby’s, 2018 WL 2128441, at *4 (quoting Sturbridge Partners, Ltd.
            115

v. Walker, 267 Ga. 785, 786 (1997)).
            116
                         Id. (quoting Sturbridge Partners, Ltd., 267 Ga. at 786).
            117
                         In re The Home Depot, Inc., Customer Data Sec. Breach Litig., No.
1:14-MD-2583-TWT, 2016 WL 2897520, at *3 (N.D. Ga. May 18, 2016).
            118
                         Arby’s, 2018 WL 2128441, at *5.
            119
                         Id. at *5-6.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -26-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 27 of 80




Georgia Supreme Court has held that if a proprietor “has reason to anticipate

a criminal act,” then he or she has a duty to “exercise ordinary care to guard

against injury from dangerous characters.”120

            The Court concludes that, as in Arby’s and Home Depot, the criminal acts

of the hackers were reasonably foreseeable to the Defendants, and thus do not

insulate them from liability. In the Complaint, the Plaintiffs allege that the

Defendants observed major data breaches at other corporations, such as Target,

Anthem, and Experian.121 Equifax itself even experienced prior data breaches.122

Furthermore, Equifax ignored warnings from cybersecurity experts that its data

systems were dangerously deficient, and that there was a substantial risk of an

imminent breach.123 These allegations are sufficient to establish that the acts of

the third party cyberhackers were reasonably foreseeable. Thus, the causal

chain is not broken.

            The Defendants also assert that future identity theft and fraud is a

second intervening cause that insulates them from liability.124 According to the

Defendants, the Plaintiffs have not pleaded that this fraudulent conduct is the

probable consequence of a data breach, and thus was not foreseeable. However,

            120
                         Id. at *4 (internal quotations omitted).
            121
                         Consolidated Consumer Class Action Compl. ¶¶ 159-65.
            122
                         Id. at ¶¶ 166-82.
            123
                         Id. ¶ 179.
            124
                         Defs.’ Mot. to Dismiss, at 22-23.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -27-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 28 of 80




the Court concludes that the Plaintiffs have adequately alleged that such

conduct was reasonably foreseeable. In the Complaint, the Plaintiffs allege that

the Defendants knew the “likelihood and repercussions” of cybersecurity threats,

and had stayed informed as to other well-publicized breaches.125 The Complaint

details the Defendants’ alleged awareness of the risks that data breaches pose,

including the risks that the compromise of personal information entails.126

Equifax knew that fraudulent activity had resulted from other, well-publicized

data breaches.127 Thus, the Plaintiffs have adequately alleged that this criminal

conduct was reasonably foreseeable.

                         3. Economic Loss Doctrine

            The Defendants next argue that the economic loss doctrine bars the

Plaintiffs’ tort claims.128 “The ‘economic loss rule’ generally provides that a

contracting party who suffers purely economic losses must seek his remedy in

contract and not in tort.”129 In other words, “a plaintiff may not recover in tort

for purely economic damages arising from a breach of contract.”130 Where,


            125
                         Consolidated Consumer Class Action Compl. ¶ 146.
            126
                         See, e.g., id. ¶¶ 159-65.
            127
                         Id. ¶¶ 160-65.
            128
                         Defs.’ Mot. to Dismiss, at 23.
            129
                         General Elec. Co. v. Lowe’s Home Centers, Inc., 279 Ga. 77, 78
(2005).
            130
                         Hanover Ins. Co. v. Hermosa Const. Grp., LLC, 57 F. Supp. 3d
1389, 1395 (N.D. Ga. 2014).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd        -28-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 29 of 80




however, “an independent duty exists under the law, the economic loss rule does

not bar a tort claim because the claim is based on a recognized independent duty

of care and thus does not fall within the scope of the rule.”131 Here, the

independent duty exception would bar application of the economic loss rule. “It

is well-established that entities that collect sensitive, private data from

consumers and store that data on their networks have a duty to protect that

information[.]”132 As discussed below, the Defendants owed the Plaintiffs a duty

of care to safeguard their personal information. Therefore, since an independent

duty existed, the economic loss rule does not apply.

            D. Negligence

            Next, the Defendants move to dismiss the Plaintiffs’ negligence claim.133

In Count 2 of the Complaint, the Plaintiffs allege that Equifax owed a duty to

the Plaintiffs to “exercise reasonable care in obtaining, retaining, securing,

safeguarding, deleting and protecting their Personal Information in its

possession from being compromised, lost, stolen, accessed and misused by

unauthorized persons.”134 The Plaintiffs also allege that Equifax had a duty of

care that arose from Section 5 of the Federal Trade Commission Act (the “FTC

            131
                         Liberty Mut. Fire Ins. Co. v. Cagle’s, Inc., No. 1:10-cv-2158-TWT,
2010 WL 5288673, at *3 (N.D. Ga. Dec. 16, 2010).
            132
                         Brush v. Miami Beach Healthcare Grp. Ltd., 238 F. Supp. 3d 1359,
1365 (S.D. Fla. 2017).
            133
                         Defs.’ Mot. to Dismiss, at 24.
            134
                         Consolidated Consumer Class Action Compl. ¶ 334.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -29-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 30 of 80




Act”), and the FCRA.135 The Defendants contend that they were under no duty

of care toward the Plaintiffs.136

            In Georgia, “[a] cause of action for negligence requires (1) [a] legal duty

to conform to a standard of conduct raised by the law for the protection of others

against unreasonable risks of harm; (2) a breach of this standard; (3) a legally

attributable causal connection between the conduct and the resulting injury;

and, (4) some loss or damage flowing to the plaintiff’s legally protected interest

as a result of the alleged breach of the legal duty.”137 “The threshold issue in any

cause of action for negligence is whether, and to what extent, the defendant

owes the plaintiff a duty of care.”138 Whether such a duty exists is a question of

law.139 Georgia recognizes a general duty “to all the world not to subject them

to an unreasonable risk of harm.”140

            The Defendants contend that Georgia law does not impose a duty of care




            135
                         Id. ¶¶ 337, 340.
            136
             This argument seems more than a little cynical in light of Equifax’s
public description of itself as the “trusted steward” of consumer data.
            137
                         Dupree v. Keller Indus., Inc., 199 Ga. App. 138, 141 (1991)
(internal quotations omitted).
            138
                         Access Mgmt. Grp., L.P. v. Hanham, 345 Ga. App. 130, 133 (2018)
(internal quotations omitted).
            139
                         Id. (internal quotations omitted).
            140
                         Bradley Center, Inc. v. Wessner, 250 Ga. 199, 201 (1982).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -30-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 31 of 80




to safeguard personal information.141 The Defendants rely primarily upon a

recent Georgia Court of Appeals case, McConnell v. Georgia Department of

Labor.142 In McConnell, the plaintiff filed a class action against the Georgia

Department of Labor after one of its employees sent an email to 1,000 Georgians

who had applied for unemployment benefits.143 This email included a

spreadsheet with the name, Social Security number, phone number, email

address, and age of 4,000 Georgians who had registered for services with the

agency.144 The plaintiff, whose information was disclosed, filed a class action,

asserting, among other claims, a claim for negligence.145

            A brief overview of McConnell’s procedural history is helpful in

understanding the court’s decision in that case. In June 2016, the Georgia Court

of Appeals initially rejected the plaintiff’s claims.146 In McConnell I, the plaintiff,

recognizing that such a duty had not been expressly recognized in Georgia

caselaw, contended that such a duty arose from two statutory sources.147 The


            141
                         Defs.’ Mot. to Dismiss, at 24.
            142
                         Id.
            143
                         McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 670
(2018).
            144
                         Id.
            145
                         Id.
            146
                         McConnell v. Dep’t of Labor (McConnell I), 337 Ga. App. 457, 462
(2016).
            147
                         Id. at 460.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -31-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 32 of 80




court concluded that neither of these statutory sources gave rise to a duty to

safeguard personal information.148 The court explained that “McConnell's

complaint is premised on a duty of care to safeguard personal information that

has no source in Georgia statutory law or caselaw and that his complaint

therefore failed to state a claim of negligence.”149 However, in doing so, the court

expressly distinguished this Court’s prior holding in Home Depot, noting that

this Court “found a duty to protect the personal information of the defendant's

customers in the context of allegations that the defendant failed to implement

reasonable security measures to combat a substantial data security risk of

which it had received multiple warnings dating back several years and even

took affirmative steps to stop its employees from fixing known security

deficiencies” and explaining that “[t]here are no such allegations in this case.”150

            Then, the Georgia Supreme Court vacated McConnell I, holding that the

Court of Appeals could not decide whether the plaintiff failed to state a claim

without first considering whether the doctrine of sovereign immunity barred his

claims.151 On remand, the Georgia Court of Appeals, after deciding that

sovereign immunity did not bar the plaintiff’s claims, once again concluded that


            148
                         Id. at 461-62.
            149
                         Id. at 462.
            150
                         Id. at 460 n.4.
            151
                         McConnell v. Dep’t of Labor (McConnell II), 302 Ga. 18, 18-19
(2017).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -32-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 33 of 80




the plaintiff’s negligence claim failed because “McConnell’s complaint is

premised on a duty of care to safeguard personal information that has no source

in Georgia statutory law or caselaw and that his complaint therefore failed to

state a claim of negligence.”152 Examining both the Georgia Personal Identity

Protection Act and the Georgia Fair Business Practices Act, the court concluded

that neither gave rise to a duty to safeguard personal information.153 Although

the legislature showed a “concern about the cost of identity theft to the

marketplace” through these statutes, it did not act to “establish a standard of

conduct intended to protect the security of personal information, as some other

jurisdictions have done in connection with data protection and data breach

notification laws.”154

            The Defendants contend that McConnell III confirms that there is no duty

under Georgia law, common law or statutory, to safeguard personally

identifiable information.155 The Georgia Supreme Court has granted certiorari

in the case. The Defendants, at oral argument, asked the Court to delay ruling

upon the Motion to Dismiss until a ruling by the Georgia Supreme Court.

However, it seems very unlikely to me that the Georgia Supreme Court will


            152
                         McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 678-
679 (2018).
            153
                         Id. at 676-79.
            154
                         Id. at 679.
            155
                         Defs.’ Mot. to Dismiss, at 26.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -33-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 34 of 80




adopt a rule of law that tells hundreds of millions of consumers in the United

States that a national credit reporting agency headquartered in Georgia has no

obligation to protect their confidential personal identifying data. Unlike the

Georgia Department of Labor, Equifax and the other national credit reporting

agencies are heavily regulated by federal law. As noted previously, the Fair

Credit Reporting Act strictly limits the circumstances under which a credit

reporting agency may disclose consumer credit information.156 The failure to

maintain reasonable and appropriate data security for consumers' sensitive

personal information can                        constitute an unfair method of competition in

commerce in violation of the Federal Trade Commission Act.157 The

Gramm–Leach–Bliley Act required the FTC to establish standards for financial

institutions to protect consumers' personal information. 158 The FTC has done

that.159

            The Plaintiffs contend that, under Georgia law, allegations that a

company knew of a foreseeable risk to its data security systems are sufficient to

establish a duty of care.160 The Plaintiffs rely primarily upon Home Depot and



            156
                         See 15 U. S. C. § 1681b(a).
            157
                         Federal Trade Commission Act. 15 U.S.C.A. § 45(a); F.T.C. v.
Wyndham Worldwide Corp., 799 F.3d 236, 247 (3d Cir. 2015).
            158
                         See 15 U.S.C. § 6801(b).
            159
                         See 16 C.F.R. §314.4(b-e).
            160
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 9.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -34-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 35 of 80




Arby’s for this proposition. In Home Depot, this Court denied the defendant’s

motion to dismiss a negligence claim arising out of a data breach.161 The Court

concluded that Home Depot had a duty to safeguard customer information

because it “knew about a substantial data security risk dating back to 2008 but

failed to implement reasonable security measures to combat it.”162 The Court,

citing the Georgia Supreme Court’s decision in Bradley Center, Inc. v. Wessner,

came to this conclusion by expounding upon the general duty to “all the world

not to subject them to an unreasonable risk of harm.”163 The Court noted that

“to hold that no such duty existed would allow retailers to use outdated security

measures and turn a blind eye to the ever-increasing risk of cyber attacks,

leaving consumers with no recourse to recover damages even though the retailer

was in a superior position to safeguard the public from such a risk.”164

            Then, in Arby’s, the court declined to dismiss a plaintiff’s negligence claim

arising out of a data breach. The court explained that “[u]nder Georgia law and

the standard articulated in Home Depot, allegations that a company knew of a

foreseeable risk to its data security systems are sufficient to establish the




            161
                         In re The Home Depot, Inc. Customer Data Sec. Breach Litig., No.
1:14-MD-2583-TWT, 2016 WL 2897520, at *1 (N.D. Ga. May 18, 2016).
            162
                         Id. at *3.
            163
                         Id. (quoting Bradley Ctr., Inc. v. Wessner, 250 Ga. 199, 201 (1982)).
            164
                         Id. at *4.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -35-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 36 of 80




existence of a plausible legal duty and survive a motion to dismiss.”165 The court

held that Arby’s was under a duty to safeguard its customers’ personal data due

to allegations that it knew about potential problems and failed to implement

reasonable security measures, knew about other highly-publicized data

breaches, and was aware that its parent company had suffered a significant

breach using the same computer system.166 The Arby’s court also distinguished

McConnell I, explaining that it was not “expressly inconsistent” with Home

Depot because Home Depot found a duty to protect personal information in the

context of the defendant’s failure to implement reasonable security measures to

combat a foreseeable risk, while there were no such allegations in McConnell

I.167 The court also explained that the McConnell I court’s characterization of

Wessner as a narrow holding did not change its conclusion since McConnell I did

not change the general duty that arises from foreseeable criminal acts.168

            The parties’ interpretations of this caselaw diverge greatly. The

Defendants contend that McConnell III, the latest decision of all of these cases,

clarified this caselaw and affirmatively stated that there is no duty to safeguard




            165
                         In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-1035-AT, 2018
WL 2128441, at *5 (N.D. Ga. Mar. 5, 2018).
            166
                         Id. at *5.
            167
                         Id. at *6.
            168
                         Id. at *7.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -36-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 37 of 80




personal information.169 Thus, according to the Defendants, Home Depot and

Arby’s are no longer good law.170 The Plaintiffs, in turn, argue that due to the

factual differences between McConnell III, on the one hand, and Arby’s and

Home Depot, on the other hand, McConnell III does not conflict with these two

cases.171 According to the Plaintiffs, there were no allegations in McConnell III

that the state agency should have known that its employee would inadvertently

disclose this personal information. In contrast, Home Depot and Arby’s premised

their holdings on the detailed allegations that the data breaches were

foreseeable.172 Finally, the Plaintiffs argue that, despite the Defendants’

characterizations, they are not asking this Court to recognize a new duty under

Georgia law, but instead are asking it to apply traditional tort and negligence

principles to the facts of this case.173

            The Court concludes that, under the facts alleged in the Complaint,

Equifax owed the Plaintiffs a duty of care to safeguard the personal information

in its custody. This duty of care arises from the allegations that the Defendants

knew of a foreseeable risk to its data security systems but failed to implement

reasonable security measures. McConnell III does not alter this conclusion. As

            169
                         Defs.’ Mot. to Dismiss, at 29-30.
            170
                         Id.
            171
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 14-15.
            172
                         Id. at 14-15.
            173
                         Id. at 16.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -37-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 38 of 80




the court in McConnell I noted, a critical distinction between these cases is that

the duty in Home Depot arose from allegations that the defendant failed to

implement reasonable security measures in the face of a known security risk.174

Such allegations did not exist in the McConnell line of cases.175 The McConnell

III court came to the same conclusion as the McConnell I court, and did nothing

to dispel this distinction made in McConnell III. Furthermore, given this

mention of Home Depot in McConnell I, and the court’s subsequent holding in

Arby’s, the McConnell III court’s silence on this issue suggests a tacit approval

of this distinction. And, as this Court noted in Home Depot, to hold otherwise

would create perverse incentives for businesses who profit off of the use of

consumers’ personal data to turn a blind eye and ignore known security risks.176

            The Defendants go to great lengths to distinguish the Georgia Supreme

Court’s decision in Bradley Center, Inc. v. Wessner. Both Home Depot and

Arby’s relied, in part, upon Wessner to conclude that the defendants were under

a duty to take reasonable measures to avoid a foreseeable risk of harm from a

data breach incident. In Wessner, a man who voluntarily committed himself to

a psychiatric hospital made statements to the hospital’s staff that he desired to

harm his wife.177 Despite these statements, the man was issued a weekend pass

            174
                         McConnell I, 337 Ga. App. at 461 n.4.
            175
                         Id.
            176
                         See Home Depot, 2016 WL 2897520, at *4.
            177
                         Bradley Ctr., Inc. v. Wessner, 250 Ga. 199, 199-200 (1982).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -38-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 39 of 80




by the staff, and he subsequently obtained a gun, confronted his wife and

another man, and killed them both.178 The Georgia Supreme Court concluded

that the hospital owed a duty of care to the man’s wife.179 The court explained

that “[t]he legal duty in this case arises out of the general duty one owes to all

the world not to subject them to an unreasonable risk of harm.”180

            The Defendants argue that the holding in Wessner is much narrower than

this. According to them, Wessner merely stands for the narrow proposition that

a physician owes a legal duty when, in the course of treating a mental health

patient, that physician exercises control over the patient and knows or should

know that the patient is likely to cause harm to others. The Defendants further

assert that the Wessner court’s references to general negligence principles were

done in an effort to explain why the case was a negligence case, and not a

medical malpractice case. However, despite the Defendants’ efforts to minimize

the importance of Wessner, the Court finds that Wessner supports the

conclusion that the Defendants owed a legal duty to take reasonable measures

to prevent a reasonably foreseeable risk of harm due to a data breach incident.

Nowhere in the Wessner decision does the Georgia Supreme Court limit its

holding to the narrow proposition that the Defendants assert. In fact, in



            178
                         Id. at 200.
            179
                         Id. at 200-02.
            180
                         Id. at 201.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -39-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 40 of 80




Wessner, the court explained that it was not creating a “new tort,” but instead

that it was applying “our traditional tort principles of negligence to the facts of

this case.”181 Other Georgia cases have similarly applied these same general

principles.182 Likewise, this Court concludes that, under traditional negligence

principles, the Defendants owed a legal duty to the Plaintiffs to take reasonable

precautions due to the reasonably foreseeable risk of danger of a data breach

incident.

            The Defendants then argue that they did not “voluntarily” undertake a

duty.183 In the Complaint, the Plaintiffs allege that Equifax’s duty also arose

from its “unique position as one of three nationwide credit-reporting companies

that serve as linchpins of the financial system” and that Equifax “undertakes

its collection of highly sensitive information generally without the knowledge or

consent of consumers.”184 The Defendants contend that this claim fails because

under Georgia’s “good Samaritan” provision, an undertaken duty extends only

to preventing physical harm to another’s person or property.185 The Plaintiffs do

not respond to this argument. Therefore, to the extent that the Plaintiffs assert

            181
                         Id. at 202.
            182
                         See Underwood v. Select Tire, Inc., 296 Ga. App. 805, 809 (2009)
(describing the general duty one owes to the world to not subject them to an
unreasonable risk of harm).
            183
                         Defs.’ Mot. to Dismiss, at 32.
            184
                         Consolidated Consumer Class Action Comp. ¶ 338.
            185
                         Defs.’ Mot. to Dismiss, at 32.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -40-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 41 of 80




a duty premised upon the Defendants’ voluntary undertaking such a

responsibility, that claim should be dismissed.

            E. Negligence Per Se

            Next, the Defendants move to dismiss the Plaintiffs’ negligence per se

claim.186 In Count 3 of the Complaint, the Plaintiffs allege that Equifax violated

Section 5 of the FTC Act, and similar state statutes, by “failing to use reasonable

measures to protect Personal Information and not complying with industry

standards,” and that such violation constitutes negligence per se.187 “Georgia law

allows the adoption of a statute or regulation as a standard of conduct so that

its violation becomes negligence per se.”188 In order to make a negligence per se

claim, however, the plaintiff must show that it is within the class of persons

intended to be protected by the statute and that the statute was meant to

protect against the harm suffered.189

            The Defendants argue that the Plaintiffs fail to identify statutory text

that imposes a duty with specificity upon the Defendants. Here, the Plaintiffs

allege that Equifax violated Section 5 of the FTC Act. The Defendants argue

that Section 5 cannot form the basis of a negligence per se claim. The failure to


            186
                         Defs.’ Mot. to Dismiss, at 34.
            187
                         Consolidated Consumer Class Action Compl. ¶¶ 350-51.
            188
                         Pulte Home v. Simerly, 322 Ga. App. 699, 705 (2013).
            189
                         Amick v. BM & KM, Inc., 275 F. Supp. 2d 1378, 1382 (N.D. Ga.
2003).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -41-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 42 of 80




maintain reasonable and appropriate data security for consumers' sensitive

personal information can                        constitute an unfair method of competition in

commerce in violation of the Federal Trade Commission Act.190 The Consolidated

Class Action Complaint here adequately pleads a violation of Section 5 of the

FTC Act, that the Plaintiffs are within the class of persons intended to be

protected by the statute, and that the harm suffered is the kind the statute

meant to protect.191 Additionally, one Georgia case and one case applying

Georgia law both suggest that the FTC Act can serve as the basis of a negligence

per se claim.192 The Defendants’ motion to dismiss the negligence per se claim

should be denied.

            Second, the Defendants argue that LabMD, Inc. v. Fed. Trade Comm’n,

should lead this Court to a different conclusion.193 That was a direct enforcement

action. There, the Eleventh Circuit noted that “standards of unfairness” must

be found “in ‘clear and well-established’ policies that are expressed in the




             15 U.S.C.A. § 45(a); F.T.C. v. Wyndham Worldwide Corp., 799 F.3d
            190

236, 247 (3d Cir. 2015).

             See Arby’s, 2018 WL 2128441, at *8 (concluding that similar
            191

allegations were sufficient to plead a violation of Section 5).

             Bans Pasta, LLC v. Mirko Franchising, LLC, No.
            192

7:13-cv-00360-JCT, 2014 WL 637762, at *13-14 (W.D. Va. Feb. 12, 2014)
(applying Georgia law); Legacy Acad., Inc. v. Mamilove, LLC, 328 Ga. App. 775,
790 (2014), aff'd in part and rev'd in part on other grounds, 297 Ga. 15 (2015).
            193
                         LabMD, Inc. v. Fed. Trade Comm’n, 894 F.3d 1221 (11th Cir. 2018).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -42-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 43 of 80




Constitution, statutes, or the common law.”194 The court explained that the FTC

in that case did “not explicitly cite the source of the standard of unfairness” it

used in holding that LabMD’s failure to implement a reasonable data security

program was an unfair act or practice, but concluded that it was “apparent” that

“the source is the common law of negligence.” The court then vacated the FTC’s

order because the order was too vague to be enforced. It did not hold that

inadequate data security cannot be regulated under Section 5.

            Next, the Defendants argue that the Plaintiffs have not sufficiently

alleged injury or proximate causation. Under Georgia law, negligence per se is

“not liability per se.”195 Even if negligence per se is shown, a plaintiff must still

prove proximate causation and actual damage to recover.196 As discussed above,

the Court concludes that the Plaintiffs have sufficiently alleged both a legally

cognizable injury and proximate causation. Therefore, this argument is

unavailing.

            F. Georgia Fair Business Practices Act

            Next, the Defendants move to dismiss the Plaintiffs’ claims under the

Georgia Fair Business Practices Act. The Georgia Fair Business Practices Act

prohibits, generally, “unfair or deceptive acts or practices in the conduct of



            194
                         Id. at 1231.
            195
                         Hite v. Anderson, 284 Ga. App. 156, 158 (2007).
            196
                         Id.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -43-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 44 of 80




consumer transactions and consumer acts or practices in trade or commerce.”197

In Count 4 of the Complaint, the Plaintiffs allege that the Defendants violated

multiple provisions of the Georgia Fair Business Practices Act, including

O.C.G.A. §§ 10-1-393(a), 10-1-393(b)(5), 10-1-393(b)(7), 10-1-393(b)(9).198 The

Defendants make multiple arguments in favor of dismissal.

            The Defendants first argue that the Georgia Fair Business Practices Act

does not require the safeguarding of personally identifiable information.199

According to the Defendants, McConnell III would have been decided differently

if the Georgia Fair Business Practices Act contained such a requirement.200 In

McConnell III, the court concluded that part of the Georgia Fair Business

Practices Act, O.C.G.A. § 10-1-393.8, “can not serve as the source of such a

general duty to safeguard and protect the personal information of another.”201

That provision prohibited “intentionally communicating a person’s social

security number.”202 The court rejected the plaintiff’s claim, noting that he had

alleged that the defendant negligently disseminated his social security



            197
                         O.C.G.A. § 10-1-393(a).
            198
                         Consolidated Consumer Class Action Compl. ¶¶ 355-80.
            199
                         Defs.’ Mot. to Dismiss, at 38-39.
            200
                         Id. at 38.
            201
                         McConnell v. Dep’t of Labor (McConnell III), 345 Ga. App. 669, 678
(2018).
            202
                         Id. (emphasis omitted).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd      -44-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 45 of 80




number.203

            The Plaintiffs make multiple arguments in response. However, the Court

finds these arguments unpersuasive. First, they argue that Arby’s II, decided

after McConnell III, held that data breach victims can pursue a claim under the

Georgia Fair Business Practices Act. However, that decision only considered

whether the plaintiffs had adequately alleged reliance.204 Thus, the court’s

reasoning does not bear on whether McConnell III precluded recovery under the

Georgia Fair Business Practices Act. Second, the Plaintiffs contend that

McConnell III only stands for the proposition that the Georgia Fair Business

Practices Act is not the basis of a general tort duty. However, McConnell III’s

holding was broader than that. In McConnell III, the court, after examining

parts of the Georgia Fair Business Practices Act, along with the Georgia

Personal Identity Protection Act, concluded that there is no statutory basis for

a duty to safeguard personal information in Georgia.205 It further explained that

the Georgia legislature has not acted to establish a standard of conduct to

protect the security of personal information, unlike other jurisdictions with data

protection and data breach laws.206 Even though McConnell III examined the


            203
                         Id.
            204
                         See In re Arby’s Restaurant Grp. Inc. Litig., 317 F. Supp. 3d 1222,
1224 (N.D. Ga. 2018).
            205
                         McConnell III, 345 Ga. App. 669, 677-79.
            206
                         Id. at 679.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -45-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 46 of 80




Georgia Fair Business Practices Act in the context of its provisions dealing with

Social Security numbers specifically, it concluded that the entire Act, along with

the rest of Georgia statutory law, did not require the safeguarding of personal

information. Therefore, the Court concludes that the Georgia Fair Business

Practices Act does not require businesses to safeguard personally identifiable

information. This issue may be revisited depending upon the ruling of the

Georgia Supreme Court in McConnell III.

            G. Unjust Enrichment

            The Defendants next move to dismiss the Plaintiffs’ unjust enrichment

claim. In Count 5 of the Complaint, the Plaintiffs allege that Equifax has been

unjustly enriched by benefitting from and profiting off of the sale of the

Plaintiffs’ personally identifiable information, all at the Plaintiffs’ expense.207

Unjust enrichment is an equitable doctrine that “applies when as a matter of

fact there is no legal contract, but where the party sought to be charged has

been conferred a benefit by the party contending an unjust enrichment which

the benefitted party equitably ought to return or compensate for.”208 Thus, in

order to state a claim for unjust enrichment, the Plaintiffs must show that “(1)

a benefit has been conferred, (2) compensation has not been given for receipt of




            207
                         Consolidated Consumer Class Action Compl. ¶¶ 382-91.
            208
                         Engram v. Engram, 265 Ga. 804, 806 (1995) (quotations and some
punctuation omitted).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -46-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 47 of 80




the benefit, and (3) the failure to so compensate would be unjust.”209

            The Defendants argue that, with regard to most of the Plaintiffs,

personally identifiable information was conferred on Equifax by third parties,

and not by the Plaintiffs themselves.210 Instead, only the Contract Plaintiffs gave

their information to Equifax. Thus, according to the Defendants, the unjust

enrichment claims of these non-Contract Plaintiffs fail because they do not

allege that they conferred anything of value on Equifax.211

            The Plaintiffs first cite Arby’s, contending that the court in that case

“sustain[ed]” the plaintiffs’ claim for unjust enrichment. However, the court in

Arby’s did not consider the merits of the plaintiffs’ unjust enrichment claim.

Instead, it merely decided that the plaintiffs could assert a claim for unjust

enrichment in the alternative to their contract claims.212 Therefore, this case

does not provide guidance as to whether the Plaintiffs have made allegations

that satisfy each element of an unjust enrichment claim. The Plaintiffs also cite




            209
                         Hill v. Clark, No. 2:11-CV-0057-RWS, 2012 WL 787398, at *6 (N.D.
Ga. Mar. 7, 2012).
            210
                         Defs.’ Mot. to Dismiss, at 42.
            211
                         Id.
            212
                         See In re Arby’s Restaurant Grp. Inc. Litig., No. 1:17-cv-0514-AT,
2018 WL 2128441, at *17 (N.D. Ga. Mar. 5, 2018) (“Therefore, the Consumer
Plaintiffs are entitled to assert a claim for unjust enrichment in the alternative
to their claim for breach of an implied-in-fact contract.”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -47-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 48 of 80




Sackin v. TransPerfect Global, Inc.213 However, the plaintiffs in that case

asserted an unjust enrichment claim under New York law, which contains

different elements than such a claim under Georgia law.214

            The Court concludes that the non-Contract Plaintiffs fail to establish the

necessary elements of an unjust enrichment claim. The Georgia Court of

Appeals has explained that “for unjust enrichment to apply, the party conferring

the labor and things of value must act with the expectation that the other will

be responsible for the cost. Otherwise, that party, like one who volunteers to pay

the debt of another, has no right to an equitable recovery.”215 For example, in

Sitterli v. Csachi, the court concluded that for unjust enrichment to apply, the

party conferring things of value must act with the expectation that the other

will be responsible for the cost. The Plaintiffs have failed to show that they

conferred a thing of value, namely their personally identifiable information,

upon the Defendants with the expectation that Equifax would be responsible for



            213
                         Sackin v. TransPerfect Global, Inc., 278 F. Supp. 3d 739 (S.D.N.Y.
2017).
            214
                         See id. at 751 (quoting Ga. Malone & Co. v. Rieder, 973 N.E.2d 743
(2012)) (The plaintiff must allege that (1) the other party was enriched, (2) at
that party's expense, and (3) that it is against equity and good conscience to
permit the other party to retain what is sought to be recovered.); see also
Engram v. Engram, 265 Ga. 804, 806 (1995) (“[T]he undisputed evidence shows
that the parties never intended that appellees be responsible for the cost of the
bedroom addition.”).
            215
                         Sitterli v. Csachi, 344 Ga. App. 671, 673 (2018) (internal quotations
and alterations omitted).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -48-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 49 of 80




the cost. The non-Contract Plaintiffs have failed to allege that they had any such

expectation.

            The Defendants also argue that the Contract Plaintiffs’ unjust enrichment

claims must be dismissed because those Plaintiffs have also pleaded breach of

contract claims.216 Under Georgia law, “[a] party can only recover for a claim of

unjust enrichment if there is not an express contract that governs the

dispute.”217 However, “[w]hile a party, indeed, cannot recover under both a

breach of contract and unjust enrichment theory, a plaintiff may plead these

claims in the alternative.”218 Thus, the Contract Plaintiffs may assert

inconsistent contract and unjust enrichment theories at this stage of the

proceedings.

            H. Breach of Contract

            Next, the Defendants move to dismiss the Contract Plaintiffs’ breach of

contract claims.219 Nineteen Plaintiffs allege that they formed a contract with

Equifax, either express or implied, when they obtained credit monitoring or

identity theft protection services from the company.220 According to these



            216
                         Defs.’ Mot. to Dismiss, at 42.

             Arby’s, 2018 WL 2128441, at *17 (citing Fed. Ins. Co. v. Westside
            217

Supply Co., 264 Ga. App. 240, 248 (2003)).
            218
                         Clark v. Aaron’s, Inc., 914 F. Supp. 2d 1301, 1309 (N.D. Ga. 2012).
            219
                         Defs.’ Mot. to Dismiss, at 44-49.
            220
                         Consolidated Consumer Class Action Compl. ¶¶ 405, 410.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -49-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 50 of 80




Contract Plaintiffs, Equifax’s Privacy Policy constituted an agreement between

Equifax and those individuals who provided personal information to it, including

the Contract Plaintiffs.221 Equifax’s Privacy Policy states that Equifax

“restrict[s] access to personally identifiable information . . . that is collected

about you to only those who have a need to know that information in connection

with the purpose for which it is collected and used.”222 Equifax allegedly

breached this contract by failing to take steps to protect the Contract Plaintiffs’

personal information.223

            The Defendants argue that the Privacy Policy is not a contract, and even

if it is, it did not impose the obligations that the Plaintiffs assert.224 They argue

that the Contract Plaintiffs’ purchases were governed by an express contract,

with a merger clause, that does not incorporate the Privacy Policy.225 Under

Georgia law, “a merger clause operates as a disclaimer of all representations not

made on the face of the contract.”226 The Equifax Product Agreement and Terms

of Use, which the Defendants contend was the sole contract entered into

between Equifax and the Contract Plaintiffs, provides that “[t]his Agreement


            221
                         Id. ¶ 401.
            222
                         Id. ¶ 152.
            223
                         Id. ¶ 407.
            224
                         Defs.’ Mot. to Dismiss, at 44.
            225
                         Id.
            226
                         Ekeledo v. Amporful, 281 Ga. 817, 819 (2007).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -50-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 51 of 80




constitutes the entire agreement between You and Us regarding the Products

and information contained on or acquired through this Site or provided by

Us.”227 However, even if this is a valid merger clause, the Equifax Terms of Use

go on to provide that these terms are “[s]ubject to the conditions described on

the privacy page of this Web Site.”228 Therefore, the Court concludes that the

merger clause in the Terms of Use does not preclude the Contract Plaintiffs’

claims.

            The Contract Plaintiffs argue that they adequately pleaded that the

Privacy Policy constituted a contract when they purchased services from

Equifax, obtained their credit files, disputed their entries, or more.229 Courts

have concluded that a business’s privacy policy can constitute a stand-alone

contract.230 However, the Contract Plaintiffs have not explicitly alleged that they

read the Privacy Policy, or otherwise relied upon or were aware of the

representations and assurances made in the Privacy Policy when choosing to use

the Defendants’ services. Without such a showing, the Plaintiffs have failed to

            227
                         See [Doc. 464-1], at 7.
            228
                         Id. at 8.
            229
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 40-41.

              See, e.g., In re JetBlue Airways Corp. Privacy Lit., 379 F. Supp. 2d
            230

299, 325 (E.D.N.Y. 2005) (“Although plaintiffs do allege that the privacy policy
constituted a term in the contract of carriage, they argue alternatively that a
stand-alone contract was formed at the moment they made flight reservations
in reliance on express promises contained in JetBlue's privacy policy. JetBlue
posits no persuasive argument why this alternative formulation does not form
the basis of a contract.”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd      -51-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 52 of 80




establish the essential element of mutual assent.231 The Plaintiffs also assert

that the Product Agreement and Terms of Use incorporated the Privacy

Policy.232 However, even if the Plaintiffs establish that the Privacy Policy was

part of this express contract, the terms of the agreement provide that Equifax

will not “be liable to any party for any direct, indirect, special or other

consequential damages for any use of or reliance upon the information found at

this web site.”233 Thus, even assuming the Privacy Policy was incorporated by

reference, under the terms of this agreement the Plaintiffs cannot seek damages

relating to the information in Equifax’s custody.234

            The Plaintiffs alternatively assert an implied contract claim.235 However,

this claim fails. As discussed above, the Equifax Terms of Use contained a valid

merger clause. Such a clause precludes the assertion of an implied contract




            231
                         See, e.g., id. at 325 (“JetBlue further argues that failure to allege
that plaintiffs read the privacy policy defeats any claim of reliance. Although
plaintiffs do not explicitly allege that the class members actually read or saw the
privacy policy, they do allege that they and other class members relied on the
representations and assurances contained in the privacy policy when choosing
to purchase air transportation from JetBlue.”).
            232
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 41-42.
            233
                         See [Doc. 464-1], at 7.
            234
             Due to the existence of a merger clause, the Contract Plaintiffs’
implied contract claims also must necessarily fail.
            235
                         Consolidated Consumer Class Action Compl. ¶¶ 409-16.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd      -52-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 53 of 80




claim.236 Furthermore, the Plaintiffs have failed to allege facts establishing the

necessary elements of an implied contract claim. The Georgia Court of Appeals

has explained that, for both express and implied contract claims, “[t]he concept

of a contract requires that the minds of the parties shall meet and accord at the

same time, upon the same subject matter, and in the same sense.”237 “In the

absence of this meeting of the minds, there is no special contractual provisions

between the alleged contracting parties.”238 An implied contract only differs from

an express contract in the type of proof used to prove its existence.239 The same

element of mutual assent is required.240 The Contract Plaintiffs allege that an

implied contract was formed because “Equifax agreed to safeguard and protect

the Personal Information of Plaintiffs and Class members and to timely and

accurately notify them if their Personal Information was breached or

compromised.”241 This conclusory allegation fails to establish the necessary

element of mutual assent. This allegation, which contains a legal conclusion



            236
                         See Ekeledo v. Amporful, 281 Ga. 817, 819 (2007) (“In essence, a
merger clause operates as a disclaimer of all representations not made on the
face of the contract.”).
            237
                         Donaldson v. Olympic Health Spa, Inc., 175 Ga. App. 258, 259
(1985).
            238
                         Id.
            239
                         Grange Mut. Cas. Co. v. Woodard, 300 Ga. 848, 853 (2017).
            240
                         Id.
            241
                         Consolidated Consumer Class Action Compl. ¶ 411.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -53-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 54 of 80




instead of a factual allegation, fails to show that the Defendants and the

Contract Plaintiffs had a meeting of the minds, as required by Georgia law.

Therefore, the Contract Plaintiffs’ implied contract claim fails to state a claim.

            I. State Statutes

                         1. State Business Fraud and Consumer Protection Statutes

            The Defendants move to dismiss the Plaintiffs’ claims under a variety of

state business fraud and consumer protection statutes. The Defendants first

argue that these statutes cannot apply to conduct that took place entirely in

Georgia. Second, they contend that the Plaintiffs have not adequately alleged

fraud, scienter, or injury. Third, they contend that the Plaintiffs have failed to

establish that they had “consumer transactions,” as many statutes require.

Fourth, the Defendants assert that the Plaintiffs fail to allege that they were

under a duty to disclose. Fifth, the Defendants argue that the Plaintiffs’ claims

for damages fail under statutes that provide only for equitable relief. Then, the

Defendants contend that the Plaintiffs assert many claims under statutes that

do not provide a private right of action. Finally, the Defendants contend that the

Plaintiffs’ claims under the Georgia Uniform Deceptive Trade Practices Act

must fail. The Court addresses each of these arguments in turn.

                                      i. Extraterritoriality

            The Defendants contend that the deceptive trade practice laws of foreign




T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd           -54-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 55 of 80




states cannot be applied to conduct that took place in Georgia.242 The

Defendants argue that these state statutes do not extend to conduct that

occurred in Georgia. In a support of this proposition, they cite authority from

eight of these states. However, that authority merely states that the statutes

apply in those specific states. They do not stand for the proposition that the

statutes only apply to conduct that takes place within those states. These cases

also stand for the general proposition that there are limits to the sovereignty of

each state, and that there are limits to the reach of those states’ laws. They do

not, however, stand for the proposition that the laws of these states only extend

to conduct that takes place within the states, or that the specific consumer

protection statutes asserted by the Plaintiffs only extend to conduct taking place

within the states. The Plaintiffs, who allege that they were harmed in each of

these respective states, have adequately stated claims under these state

statutes.243

            Second, the Defendants argue that these foreign states lack authority

under the Constitution to govern conduct occurring in Georgia.244 The

Defendants cite State Farm Mutual Automobile Insurance Company v.


            242
                         Defs.’ Mot. to Dismiss, at 53-54.
            243
               See, e.g., McKinnon v. Dollar Thrifty Auto. Grp., Inc., No. 12-4457
SC, 2013 WL 791457, at *5 (N.D. Cal. Mar. 4, 2013) (“California residents can
bring claims against out-of-state defendants if their injuries occurred in
California.”).
            244
                         Defs.’ Mot. to Dismiss, at 54.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -55-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 56 of 80




Campbell.245 In State Farm, the Supreme Court imposed extraterritorial

limitations on punitive damages awards.246 However, the Supreme Court did not

hold that states are powerless to regulate out-of-state conduct. Instead, in State

Farm, the Court held that, in the context of punitive damages, “lawful out-of-

state conduct may not be used to punish a defendant” and “unlawful acts

committed out of state to other persons may not be used to punish a

defendant.”247 State Farm does not stand for the proposition that, because all of

a defendant’s conduct occurred outside of a state, that state cannot enforce its

laws against that defendant for injuries occurring in that state.248 The

Defendants also stress that most of the Plaintiffs did not have a direct

commercial relationship with Equifax, that Equifax stored its data entirely on

computers located in Georgia that were serviced by employees in Georgia, and

that the Defendants’ acts and omissions occurred only in Georgia.249 However,

even assuming that this is true, the Plaintiffs have alleged that these acts that

occurred in Georgia resulted in injuries in other states. These out-of-state



            245
                         State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003).
            246
                         Id. at 421-22.
            247
                         Crouch v. Teledyne Cont’l Motors, Inc., No. 10-00072-KD-N, 2011
WL 1539854, at *4 (S.D. Ala. April 21, 2011).
            248
                         Id. (“Neither State Farm nor Sand Hill supports TCM's conclusion
that because all of its ‘conduct’ occurred outside of Kentucky, punitive damages
may not be awarded against it.”).
            249
                         Defs.’ Mot. to Dismiss, at 55.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -56-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 57 of 80




injuries fall within the ambit of many of these foreign state statutes.250

Therefore, this argument is unavailing.

            The Defendants also cite Healy v. Beer Institute, Inc.251 There, the

Supreme Court concluded that, under the Dormant Commerce Clause, “a statute

that directly controls commerce occurring wholly outside the boundaries of a

State exceeds the inherent limits of the enacting State's authority and is invalid

regardless of whether the statute's extraterritorial reach was intended by the

legislature.”252 However, the central point of this rule is that “a State may not

adopt legislation that has the practical effect of establishing a scale of prices for

use in other states.”253 The Court explained that “States may not deprive

businesses and consumers in other States of whatever competitive advantages

they may possess based on the conditions of the local market.”254 Unlike the

statutes at issue in Healy and most Dormant Commerce Clause cases, the

statutes here do not involve “economic protectionism” and do not discriminate

against out-of-state commerce. Thus, this limitation does not apply to the



             See Hendricks v. Ford Motor Co., No. 4:12CV71, 2012 WL 4478308,
            250

at *4 (E.D. Tex. Sept. 27, 2012) (“In Campbell, however, fundamental to the
Supreme Court’s decision was that fact that the out-of-state conduct bore no
relation to the plaintiff’s harm.”).
            251
                         Healy v. Beer Inst., Inc., 491 U.S. 324 (1989).
            252
                         Id. at 336.
            253
                         Id. (internal quotations omitted).
            254
                         Id. at 339 (internal quotations omitted).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -57-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 58 of 80




statutes here.

            The Defendants then argue that, even if a harmful effect was felt outside

of Georgia, that effect was the direct and proximate result of an unknown third

party’s act, not Equifax’s act.255 However, as explained above, Equifax can be

held liable, despite the intervening act of the criminal hackers, due to its failure

to properly protect the sensitive data in Equifax’s custody. Furthermore, the

Defendants have not cited any authority for the proposition that they cannot be

held liable under any of these state statutes due to the acts of the criminal third

parties. Therefore, this argument is unpersuasive.

                                      ii. Pleading Fraud with Particularity

            Next, the Defendants contend that the Plaintiffs have failed to plead

fraud with particularity with regard to the state statutes.256 Rule 9(b) requires

a complaint to “state with particularity the circumstances constituting fraud.”257

“A complaint satisfies Rule 9(b) if it sets forth precisely what statements or

omissions were made in what documents or oral representations, who made the

statements, the time and place of the statements, the content of the statements

and manner in which they misled the plaintiff, and what benefit the defendant




            255
                         Defs.’ Mot. to Dismiss, at 55.
            256
                         Id. at 56-59.
            257
                         FED. R. CIV. P. 9(b).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -58-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 59 of 80




gained as a consequence of the fraud.”258 According to the Defendants, the

Plaintiffs have alleged claims under many state laws that are subject to these

heightened pleading standards, including their claims for deceptive trade

practices.259

            However, the Court concludes that the Plaintiffs’ unfair and deceptive

trade practices claims are not subject to Rule 9(b)’s heightened pleading

standards. Claims are only subject to these heightened pleading standards if

they “sound in fraud.”260 “A claim ‘sounds in fraud’ when a plaintiff alleges ‘a

unified course of fraudulent conduct and rel[ies] entirely on that course of

conduct as the basis of [that] claim.’”261 In Federal Trade Commission v.

Hornbeam Special Situations, LLC, the court considered whether Rule 9(b)

applied to claims under § 45(a) of the FTC Act.262 The court noted that, to “sound

in fraud,” it is not enough that a claim be near enough to fraud, or fraud-like for




             In re Theragenics Corp. Sec. Litig., 105 F. Supp. 2d 1342, 1348
            258

(N.D. Ga. 2000) (citing Brooks v. Blue Cross and Blue Shield of Fla., Inc., 116
F.3d 1364, 1371 (11th Cir. 1997)).
            259
                         Defs.’ Mot. to Dismiss, at 56-57.
            260
                         See In re AFC Enters., Inc. Sec. Litig., 348 F. Supp. 2d 1363, 1376
(N.D. Ga. 2004).
            261
                         Burgess v. Religious Tech. Ctr., Inc., CIV.A. No. 1:13-cv-02217-SCJ,
2014 WL 11281382, at *6 (N.D. Ga. Feb. 19, 2014).
            262
                         Fed. Trade Comm’n v. Hornbeam Special Situations, LLC, 308 F.
Supp. 3d 1280, 1286-87 (N.D. Ga. 2018).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -59-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 60 of 80




Rule 9(b) to apply.263 In contrast, to “sound in fraud,” the elements of the claim

must be similar to that of common law fraud, requiring, among other things,

proof of scienter, reliance, and injury.264

            Here, the Defendants have failed to show that the state unfair and

deceptive trade practice statutes sound in fraud. They have not shown that the

elements of these statutes are similar to the elements of a common law fraud,

and they have not shown that the Plaintiffs’ theory of recovery rests upon a

unified course of fraudulent conduct. Therefore, the Court concludes that the

heightened pleading standards of Rule 9(b) do not apply to these particular state

statutes.

            The Defendants also cite Crespo v. Coldwell Banker Mortgage for the

proposition that the Rule 9(b) standard should be applied to claims of deceptive

trade practices. However, in Crespo, the court applied Rule 9(b)’s heightened

standards because the plaintiffs claimed that the defendant “engaged in fraud”

by using deceptive trade practices.265 The plaintiffs asserted a fraud claim, and

not a claim arising under a deceptive trade practices statute. Thus, this case is

distinguishable.




            263
                         Id. at 1287.
            264
                         Id.
            265
                         Crespo v. Coldwell Banker Mortg., 599 F. App’x 868, 873 (11th Cir.
2014).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -60-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 61 of 80




                                      iii. Scienter and Injury

            Then, the Defendants argue that the Plaintiffs have failed to adequately

plead scienter as to their state fraud and consumer protection statutes.266

According to the Defendants, the Plaintiffs repeatedly assert in the Complaint

that Equifax “intended to mislead” the Plaintiffs, but provide no specific factual

allegations in support of this conclusion. However, the Court finds the

Defendants’ argument unpersuasive. The Complaint provides a number of

factual allegations demonstrating Equifax’s knowledge and intent with regard

to its cybersecurity. For instance, the Plaintiffs allege that Equifax was aware

of the importance of data security and of the previous well-publicized data

breaches.267 It also provides allegations that, despite this knowledge of

cybersecurity risks, Equifax sought to capitalize on the increased number of

breaches by providing identity theft protection, instead of taking steps to

improve deficiencies in its cybersecurity.268 The Court finds that these

allegations are sufficient.

            The Defendants also contend that the Plaintiffs have failed to adequately

allege injury.269 However, as explained above, the Plaintiffs have adequately

alleged a legally cognizable injury. The Defendants cite one case for the

            266
                         Defs.’ Mot. to Dismiss, at 59-60.
            267
                         Consolidated Consumer Class Action Compl. ¶ 159.
            268
                         Id. ¶¶ 146-49.
            269
                         Defs.’ Mot. to Dismiss, at 60.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd           -61-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 62 of 80




proposition that “numerous” state statutes require that an injury be

“ascertainable and monetary.” However, the Court concludes that the Plaintiffs

have largely asserted claims that are ascertainable and monetary. The vast

majority of Plaintiffs assert that they spent money taking steps to guard their

identity. Furthermore, the Plaintiffs who have alleged that they were victims

of identity fraud also allege injuries that are ascertainable and monetary. And,

to the extent that any Plaintiffs do not plead injuries that are clearly

ascertainable and monetary, the Court concludes that those claims should not

be dismissed. As the Plaintiffs emphasize, this requirement comes from one

District Court case in California, which has been rejected by numerous other

District Courts.270

            Next, the Defendants contend that the Plaintiffs’ claims under state

consumer protection statutes requiring “consumer transactions” fail because the

non-Contract Plaintiffs do not allege that they engaged in a consumer

transaction with Equifax.271 Although many of these state statutes provide that

unfair or deceptive conduct must be done in connection with a consumer

transaction, courts have interpreted these requirements liberally.272 Courts have

concluded variously that some of these statutes do not require privity, that some


            270
                         See, e.g., Corona v. Sony Pictures Entertainment, Inc., No.
14–CV–09600 RGK (Ex), 2015 WL 3916744, at *3-4 (C.D. Cal. June 15,2015).
            271
                         Defs.’ Mot. to Dismiss, at 61-62.
            272
                         See Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, Ex. B [Doc. 452-2].

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -62-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 63 of 80




of them do not require a plaintiff to be a direct purchaser of a consumer good,

or that the “consumer transaction” language in some of the statutes do not

actually impose a requirement for plaintiffs to meet.273 Therefore, the Court

concludes that the state unfair and deceptive trade practices claims under

statutes including “consumer transaction” language should not be dismissed.

                                      iv. Duty to Disclose

            Next, the Defendants contend that seventeen of the state consumer-fraud

statutes do not impose liability for omissions unless there was a duty to

disclose.274 The Court agrees. “In the absence of a confidential relationship, no

duty to disclose exists when parties are engaged in arm's-length business

negotiations; in fact, an arm's-length relationship by its nature excludes a

confidential relationship.”275 The Plaintiffs contend that Equifax was under a

duty to disclose due to statements it voluntarily made touting its

cybersecurity.276 However, the vast majority of the Plaintiffs do not even allege

that they were in an arms-length transaction with Equifax. Instead, most of the

Plaintiffs had no relationship with Equifax. Absent such a relationship, even

with these statements touting its cybersecurity, Equifax was under no general


            273
                         Id.
            274
                         Defs.’ Mot. to Dismiss, at 63.
            275
                         Infrasource, Inc. v. Hahn Yalena Corp., 272 Ga. App. 703, 705
(2005).
            276
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 58-59.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -63-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 64 of 80




duty to disclose to the entire world.

                                      v. Equitable Relief

            Next, the Defendants contend that the Plaintiffs seek money damages

under four statutes that only provide for injunctive relief.277 According to the

Defendants, the Plaintiffs cannot seek monetary damages under the Illinois,

Maine, Minnesota, and Nebraska statutes. The Plaintiffs concede that they do

not seek monetary damages under the Maine, Minnesota, and Nebraska

Uniform Trade Secrets Acts.278 The Plaintiffs contend, however, that violation

of the Illinois Personal Information Protection Act constitutes a violation of the

Illinois Consumer Fraud and Deceptive Trade Practices Act, which expressly

permits damages suits.279 The Court agrees. Since the Illinois Consumer Fraud

and Deceptive Trade Practices Act allows for monetary damages, the Plaintiffs’

claims for violation of the Personal Information Protection Act can also seek

recovery of monetary damages.280

            277
                         Defs.’ Mot. to Dismiss, at 63.
            278
              Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 60. They note that
they seek all relief allowed by law, including attorneys’ fees, which are available
under each statute. Id.
            279
                         Id.

             See 815 ILCS § 505-10a(a). In Allen v. Woodfield Chevrolet, Inc.,
            280

the Supreme Court of Illinois declared amendments to this statute
unconstitutional under the Illinois Constitution. See Allen v. Woodfield
Chevrolet, Inc., 802 N.E.2d 752, 764-65 (Ill. 2003). These amendments “changed
the substantive and procedural requirements for consumer fraud claims against
a single group of defendants, namely, new and used vehicle dealers.” Id. at 756.
The court concluded that these amendments violated the Illinois Constitution’s

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -64-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 65 of 80




                                      vi. Private Rights of Action

            Finally, the Defendants contend that some of the Plaintiffs’ claims arise

under laws that do not provide a private right of action. Specifically, the

Defendants contend that the Massachusetts Consumer Protection Act and the

Nevada Deceptive Trade Practices Act do not provide for private rights of action.

However, the Court finds these arguments unpersuasive. Both the

Massachusetts statute281 and the Nevada statute282 are privately enforceable.

Therefore, these claims should not be dismissed.

                                      vii. Georgia Uniform Deceptive Trade Practices Act

            The Defendants next argue that the Plaintiffs’ claims under the Georgia

Uniform Deceptive Trade Practices Act, in Count 27, must fail for the same

reason that their claims under the Georgia Fair Business Practices Act also fail.

The Court agrees. In McConnell III, the Georgia Court of Appeals concluded that

there is no statutory basis under Georgia law for a duty to safeguard personal

information.




prohibition against special legislation. Id. at 759-760. However, it noted that its
decision left intact the rights provided for by the statute prior to this legislation,
including a private right of action. See id. at 765 (“The effect of our
determination is to relegate the parties to such rights as they may have had
prior to the enactment of this legislation.”).

            281
                         See In re TJX Companies Retail Sec. Breach Litig., 564 F.3d 489,
            st
498 (1 Cir. 2009).
            282
                         See N.R.S. § 41.600(1).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd          -65-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 66 of 80




                         2. State Data Breach Notification Statutes

            Next, the Defendants move to dismiss the Plaintiffs’ claims under state

data breach notification statutes.283               The Defendants contend that twelve of

the data breach statutes under which the Plaintiffs assert claims do not allow

private rights of action.284 According to the Defendants, the data breach statutes

of Colorado, Delaware, Florida, Iowa, Kansas, Maryland, Michigan, Montana,

New Jersey, New York, Wisconsin, and Wyoming do not permit private actions,

and the Georgia statute is silent as to whether a private right of action exists.285

            The Plaintiffs contend that, with regard to the statutes of Iowa, Michigan,

and New York, this argument ignores the statutory language.286 According to the

Plaintiffs, courts have interpreted these statutes to be ambiguous as to this

question, or that they provide non-exclusive remedies. Iowa’s data-breach

statute provides that “[a] violation of this chapter is an unlawful practice

pursuant to section 714.16 and, in addition to the remedies provided to the

attorney general pursuant to section 714.16, subsection 7, the attorney general

may seek and obtain an order that a party held to violate this section pay

damages to the attorney general on behalf of a person injured by the




            283
                         Defs.’ Mot. to Dismiss, at 65.
            284
                         Defs.’ Mot. to Dismiss, at 65.
            285
                         Id.
            286
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 62.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -66-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 67 of 80




violation.”287 However, it further provides that “[t]he rights and remedies

available under this section are cumulative to each other and to any other rights

and remedies available under the law.”288 In Target, the court concluded that

“[t]his is at least ambiguous as to whether private enforcement is permissible,”

and thus the Iowa claims should not be dismissed.289 The Defendants contend

that this Court should not follow Target where its reasoning is “plainly and

persuasively contradicted by other courts or the statutes themselves.”290

However, the Defendants have provided no cases contradicting this reasoning,

and the Target holding is not inconsistent with the language of the statute.

Therefore, this Court likewise concludes that the Plaintiffs’ claims under the

Iowa data-breach statute should not be dismissed for this reason.

            Similarly, Michigan’s data-breach statute provides that “a person that

knowingly fails to provide any notice of a security breach required under this

section may be ordered to pay a civil fine of not more than $250.00 for each

failure to provide notice” and that “[t]he attorney general or a prosecuting

attorney may bring an action to recover a civil fine under this section.”291



            287
                         IOWA CODE § 715C.2.(9)(a).
            288
                         Id. § 715C.2(9)(b).
            289
                         In re Target Corp. Data Sec. Breach Litig., 66 F. Supp. 3d 1154,
1169 (D. Minn. 2014).
            290
                         Defs.’ Reply Br., at 34.
            291
                         Mich. Comp. Laws § 445.72(13).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd       -67-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 68 of 80




However, this statute also provides that “Subsections (12) and (13) do not affect

the availability of any civil remedy for a violation of state or federal law.”292 In

Target, the court concluded that this “implies that consumers may bring a civil

action to enforce Michigan’s data-breach notice statute through Michigan’s

consumer-protection statute or other laws,” and thus this “claim will not be

dismissed.”293 Absent any compelling reasoning to the contrary provided by the

Defendants, the Court agrees with the Target court. The Plaintiffs’ claims under

the Michigan data-breach statute should not be dismissed due to a lack of a

private right of action.

            Next, New York’s statute provides that “whenever the attorney general

shall believe from evidence satisfactory to him that there is a violation of this

article he may bring an action in the name and on behalf of the people of the

state of New York, in a court of justice having jurisdiction to issue an injunction,

to enjoin and restrain the continuation of such violation.”294 The statute also

provides that “the remedies provided by this section shall be in addition to any

other lawful remedy available.”295 At first glance, these claims should survive for

the same reasons the Iowa and Michigan claims survived in Target. However,

this statute also provides that “[t]he provisions of this section shall be exclusive

            292
                         Id. § 445.72(15).
            293
                         Target, 66 F. Supp. 3d at 1169.
            294
                         N.Y. GEN. BUS. LAW § 899-aa(6)(a).
            295
                         Id. § 899-aa(6)(b).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -68-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 69 of 80




and shall preempt any provisions of local law, ordinance or code, and no locality

shall impose requirements that are inconsistent with or more restrictive than

those set forth in this section.”296 A New York state court interpreted this

provision to preclude a private action, reasoning that the “language . . . militates

against any implied private right of action” because it would be inconsistent

with the legislative scheme.297 The Court agrees with this reasoning. Thus, since

no private right of action exists under New York’s data-breach statute, the

Plaintiffs’ claims under section 899-aa should be dismissed.

            The Plaintiffs then contend that four of the data-breach statutes, those

of Connecticut, Maryland, Montana, and New Jersey, are enforceable through

those states’ consumer-protection statutes, even though the data-breach statutes

themselves do not contain a private right of action.298 The Plaintiffs contend that

violation of Connecticut’s data-breach statute constitutes an unfair trade

practice enforceable through its unfair trade practices statute. However, section

36a-701b explicitly states that “[f]ailure to comply with the requirements of this

section shall constitute an unfair trade practices for purposes of section 42-110b

and shall be enforced by the Attorney General.”299 The Plaintiffs, in their brief,


            296
                         Id. § 899-aa(9).
            297
                         See Abdale v. N. Shore Long Island Jewish Health Sys., Inc., 19
N.Y.S.3d 850, 858 (N.Y. Sup. Ct. 2015).
            298
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 63.
            299
                         CONN. GEN. STAT. § 36a-701b(g) (emphasis added).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -69-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 70 of 80




conspicuously omit the last part of this provision, which explicitly limits

enforcement to the Attorney General. Thus, the Plaintiffs’ claims under section

36a-701b should be dismissed.300 Similarly, the Maryland and Montana data

breach statutes are also privately enforceable through those states’ unfair trade

practices statutes.301

            The Court similarly concludes that New Jersey’s statute provides a

private right of action. New Jersey’s data breach statute requires any business

that conducts business in the state to “disclose any breach of security of . . .

computerized records following discovery or notification of the breach to any

customer who is a resident of New Jersey whose personal information was, or

is reasonably believed to have been, accessed by an unauthorized person.”302 The

language of the statute does not explicitly allow for a private right of action. The

Defendants cite Holmes v. Countrywide Financial Corp., where the court

concluded that “[i]nsofar as the Court can tell, § 56:8–163 does not provide a




            See Target, 66 F. Supp. 3d at 1168 (concluding that the language
            300

of § 36a–701b(g) “clearly limits enforcement power to the state’s attorney
general”).

              See MD. CODE ANN. COM. LAW § 14-3508 (noting that a violation of
            301

the Maryland Personal Information Protection Act constitutes “an unfair or
deceptive trade practice within the meaning of Title 13 of this article”); Mont.
Code Ann. § 30-14-1705(3) (providing that “[a] violation of this part is a
violation of 30-14-103"); id. § 30-14-133(1) (providing that a consumer suffering
a loss under § 30-14-103 may bring an individual action).
            302
                         See N.J. STAT. ANN. § 56:8-163.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd   -70-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 71 of 80




private right of action for citizens to enforce its provisions.”303 The Plaintiffs

respond that violation of this notification statute is considered an unfair trade

practice and thus can be privately enforced through the state’s consumer

protection statute.304 The Court agrees. Section 56:8-166 provides that violation

of such a statute constitutes an unfair trade practice. Thus, this statute provides

for a private right of action.

            Furthermore, the data breach statutes of Colorado, Delaware, Kansas,

and Wyoming contain ambiguous language as to private enforceability or

provide that the statute’s remedies are “non-exclusive.”305 In Target, the court

noted that this permissive language is “at least ambiguous as to whether there

is a private right of action” and concluded that, “absent any authority construing

this ambiguity to exclude private rights of action,” the claims should not be




            303
                         Holmes v. Countrywide Fin. Corp., No. 5:08-CV-00205, 2012 WL
2873892, at *13 (W.D. Ky. July 12, 2012).
            304
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 63.
            305
                         See COLO. REV. STAT. § 6-1-716(4) (providing that “[t]he attorney
general may bring an action in law or equity to address violations of this
section” and that “[t]he provisions of this section are not exclusive”); DEL. CODE
ANN. tit. 6 § 12B-104(a) (providing that “the Attorney General may bring an
action in law or equity to address the violations of this chapter” and that “[t]he
provisions of this chapter are not exclusive”); KAN. STAT. ANN. § 50-7a02(g)
(providing that “the attorney general is empowered to bring an action in law or
equity to address violations of this section” and that “[t]he provisions of this
section are not exclusive”); Wyo. Stat. Ann. § 40-12-502(f) (providing that “[t]he
attorney general may bring an action in law or equity to address any violation
of this section” and that “[t]he provisions of this section are not exclusive”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -71-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 72 of 80




dismissed.306 The Court finds this reasoning persuasive. The Defendants have

not identified any authority construing this language as precluding private

rights of action. Absent such authority, the Court declines to dismiss the

Plaintiffs’ claims under the Colorado, Delaware, Kansas, and Wyoming data

breach statutes.

            Next, the parties disagree as to the Wisconsin data-breach statute. The

Defendants contend that the statute does not permit suit by a private plaintiff,

while the Plaintiffs contend that the statute is silent. The Court agrees that the

statute is silent as to this question. The provision that the Defendants cite,

section 134.98(4), provides that “[f]ailure to comply with this section is not

negligence or a breach of any duty, but may be evidence of negligence or a

breach of a legal duty.”307 This language does not prohibit a private action. Thus,

the Court must decide whether this silence precludes, or supports, a private

right of action. Neither party cites authority answering this question. The

Plaintiffs cite Target, where the court allowed a claim under this statute to

survive because neither party cited a case regarding how to interpret silence as

to enforcement under Wisconsin law.308 The court concluded that, absent any



            306
                         See Target, 66 F. Supp. 3d at 1169.
            307
                         WIS. STAT. § 134.98(4).
            308
                         Target, 66 F. Supp. 3d at 1170. In Target, the court noted that
Wisconsin’s statute, like Georgia’s, is silent on enforcement, and that it should
not be dismissed.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd      -72-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 73 of 80




such authority, the plaintiffs’ claim should survive. Likewise, the Court here

concludes that, without any authority suggesting otherwise, this claim should

survive.

            Finally, Georgia’s statute is silent as to whether a private right of action

exists.309 According to the Defendants, this silence means that a private right of

action does not exist. The Defendants, in support of this argument, cite State

Farm Mutual Automobile Insurance Company v. Hernandez Auto Painting and

Body Works, Inc.310 There, the court noted that the absence of language creating

a private right of action “strongly indicates the legislature’s intention that no

such cause of action be created by said statute.”311 The Court agrees that the

absence of any such language in O.C.G.A. § 10-1-912 counsels strongly against

inferring a private right of action under Georgia law.312 Target is not persuasive.

There, the court concluded that the plaintiffs’ claims under section 10-1-912

should survive because “neither party cite[d] any case regarding how a court

should interpret silence as to enforcement under Georgia law, and absent any

such authority, Plaintiffs have plausibly alleged that private enforcement is

            309
                         See O.C.G.A. § 10-1-912.
            310
                         Defs.’ Mot. to Dismiss, at 65.
            311
                         State Farm Mut. Auto. Ins. Co. v. Hernandez Auto Painting & Body
Works, Inc., 312 Ga. App. 756, 761 (2011) (internal quotations omitted).
            312
                         See id.; see also Cross v. Tokio Marine & Fire Ins. Co. Ltd., 254 Ga.
App. 739, 741 (2002) (“[T]he absence of language in OCGA § 33-3-28 creating a
private right of action ‘strongly indicates the legislature's intention that no such
cause of action be created by said statute.’”).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -73-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 74 of 80




possible and their Georgia claim survives.”313 Here, the Defendants cite Georgia

authority to support the proposition that such silence suggests no private right

of action exists.314 Therefore, the claims under O.C.G.A. § 10-1-912 should be

dismissed.

            Next, the Defendants argue that the Plaintiffs have failed to adequately

allege a violation of any of the state data breach notification statutes.315

According to the Defendants, the Complaint alleges that 41 days elapsed

between Equifax’s discovery of the Data Breach and the disclosure of the

incident to the public.316 The Defendants contend these state data-breach

statutes permit an entity time to determine the scope of a breach before

notification, and several of the statutes even establish specific time limits.

Therefore, according to the Defendants, their notification met the requirements

of these statutes.

            However, the Court concludes that the Plaintiffs have adequately alleged

a violation of many of these statutes. Theses statutes require notification, for

            313
                         Target, 66 F. Supp. 3d at 1170.

              The Plaintiffs also argue that Hernandez Auto Painting is not
            314

relevant here because it deals with the Georgia Insurance Commissioner’s
enforcement authority, and does not address the question here. Pls.’ Br. in Opp’n
to Defs.’ Mot. to Dismiss, at 64. However, the reasoning of that case is not
limited to the specific statute at issue there. Instead, the court there addressed
how to read silence as to the question of a private right of action in general. See
Hernandez Auto Painting, 312 Ga. App. at 761.
            315
                         Defs.’ Mot. to Dismiss, at 66.
            316
                         Id. at 66-67.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -74-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 75 of 80




example, in “the most expedient time possible and without unreasonable delay”

and, for example, within a reasonable time.317 The Plaintiffs have alleged facts

from which a jury could conclude that the Defendants did not provide notice

within a reasonable time, as these notification statutes require. Therefore, the

Court concludes that the Plaintiffs have adequately stated a claim.

            The Defendants next argue that the Plaintiffs have failed to adequately

allege a claim under the Maryland Social Security Number Privacy Act. This

statute prohibits publicly posting or displaying an individual’s Social Security

number, requiring the individual to transmit his or her Social Security number

over the internet unless the connection is secure, initiating the transmission of

an individual’s Social Security number over the internet unless the connection

is secure, and more.318 In Count 47 of the Complaint, the Plaintiffs allege that

the Defendants violated the Maryland Social Security Number Privacy Act by

“transmitt[ing] Plaintiff’s and Maryland Subclass members’ Social Security

numbers over the Internet on unsecure connections and/or without encrypting

the Social Security Numbers.”319 According to the Defendants, these allegations

fail to state a claim because they do not establish that Equifax “initiated” the

transmission of any of the Plaintiffs’ Social Security numbers over the



            317
                         See, e.g., Cal. Civ. Code § 1798.82(a); C.G.S.A. § 36a-701b(b)(1).
            318
                         MD. CODE ANN., Com. Law § 14-3402(a).
            319
                         Consolidated Consumer Class Action Compl. ¶ 824.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -75-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 76 of 80




internet.320 The Court agrees. The Plaintiffs, analogizing their arguments under

the FCRA, argue that Equifax’s conduct was so egregious that it was essentially

an active participant in initiating the transmission of the Plaintiffs’ Social

Security numbers. However, by suffering a criminal hack, the Defendants did

not “initiate” the transmission of these Social Security numbers. While the

Defendants may have been negligent, the Plaintiffs have not shown that they

“initiated the transmission” of their Social Security numbers, or engaged in any

other conduct prohibit by this statute. Therefore, this claim should be dismissed.

            Finally, the Defendants contend that the Plaintiffs have failed to allege

any injury resulting from a delay in notification.321 According to the Defendants,

the Plaintiffs have not alleged when any injury occurred, and thus have not

alleged any damage occurring between the time that Equifax should have

notified them of the Data Breach, and the time that Equifax did publicly disclose

the Data Breach.322 However, the Target court rejected this exact argument.

There, the court reasoned that such an argument is premature at this stage and

that plaintiffs need only plead “a ‘short and plain statement’ of their claims”

under Rule 8.323 The Plaintiffs note that they could have frozen their credit




            320
                         Defs.’ Mot. to Dismiss, at 68.
            321
                         Defs.’ Mot. to Dismiss, at 68.
            322
                         Id.
            323
                         Target, 66 F. Supp. 3d at 1166.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -76-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 77 of 80




earlier, or taken other precautions.324 At this stage of the litigation, such

allegations are sufficient.

                         3. “Non-Existent” Plaintiffs

            Next, the Defendants contend that the Plaintiffs’ claims under the laws

of Puerto Rico and the Virgin Islands must be dismissed because no Plaintiff has

alleged any connection to, or residence in, either of these territories.325 However,

the Court concludes that the Plaintiffs have adequately alleged claims under

Puerto Rico and Virgin Islands law. At this stage of the litigation, it is sufficient

to allege that individuals nationwide, including individuals in Puerto Rico and

the Virgin Islands, suffered injury from the Data Breach. In Target, the court

came to the same conclusion, noting that the plaintiffs only need to plausibly

allege “that they have standing to represent a class of individuals in every state

and the District of Columbia, and thus that they have standing to raise state-

law claims in those jurisdictions.”326 The court explained that:

            As Target undoubtedly knows, there are consumers in Delaware,
            Maine, Rhode Island, Wyoming, and the District of Columbia
            whose personal financial information was stolen in the 2013
            breach. To force Plaintiffs' attorneys to search out those
            individuals at this stage serves no useful purpose. In this case, and
            under the specific facts presented here, the Article III standing
            analysis is best left to after the class-certification stage. Should a


            324
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 66.
            325
                         Defs.’ Mot. to Dismiss, at 69.
            326
                         In re Target Corp. Data Sec. Breach Litig., 66 F. Supp. 3d 1154,
1160 (D. Minn. 2014).

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -77-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 78 of 80




            class be certified, and should that class as certified contain no
            members from certain states, Target may renew its arguments
            regarding standing.327

Likewise, the Plaintiffs have alleged, and it is very likely, that there are

consumers in Puerto Rico and the Virgin Islands whose personal information

was compromised in the Data Breach. Griffin v. Dugger, cited by the

Defendants, is distinguishable because that decision was made in the context

of class certification, where such questions are most appropriate.328 Thus, at this

stage, the Plaintiffs have adequately alleged a claim under the laws of these

territories.329

                         4. O.C.G.A. § 13-6-11

            Finally, the Defendants move to dismiss the Consumer Plaintiffs’ claims

under O.C.G.A. § 13-6-11. This statute provides that:

            The expenses of litigation generally shall not be allowed as a part
            of the damages; but where the plaintiff has specially pleaded and
            has made prayer therefor and where the defendant has acted in
            bad faith, has been stubbornly litigious, or has caused the plaintiff
            unnecessary trouble and expense, the jury may allow them.330


            327
                         Id.
            328
                         See Griffin v. Dugger, 823 F.2d 1476, 1483 (11th Cir. 1987).

           Target, 66 F. Supp. 3d at 1160; see also Langan v. Johnson &
            329

Johnson Consumer Cos., 897 F.3d 88, 93-96 (2d Cir. 2018) (noting that
variations between class members’ claims are “substantive questions, not
jurisdictional ones” and concluding that differences between state laws are
questions of predominance for class certification, and not standing under Article
III).
            330
                         O.C.G.A. § 13-6-11.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd    -78-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 79 of 80




The Consumer Plaintiffs contend that they are entitled to recovery under section

13-6-11 because they have plausibly alleged that “Equifax’s conduct leading up

to the breach was egregious and that both the breach and injury were

foreseeable.”331 The Defendants argue that this claim should be dismissed

because there is a bona fide controversy or dispute between the parties, and

because the Plaintiffs have pleaded no facts suggesting bad faith.332

            The Plaintiffs do not appear to seek attorneys’ fees based upon stubborn

litigiousness or unnecessary trouble or extent. Thus, the basis for their claim

must be under the “bad faith prong” of section 13-6-11.333 “‘Bad faith’ is ‘bad

faith connected with the transaction and dealings out of which the cause of

action arose, rather than bad faith in defending or resisting the claim after the

cause of action has already arisen.’”334 “Bad faith requires more than ‘bad

judgment’ or ‘negligence,’ rather the statute imports a ‘dishonest purpose’ or

some ‘moral obliquity’ and implies ‘conscious doing of wrong’ and a ‘breach of

known duty through some motive of interest of ill will.’” The Court concludes

that the Plaintiffs have alleged facts supporting bad faith. In the Complaint, the


            331
                         Pls.’ Br. in Opp’n to Defs.’ Mot. to Dismiss, at 69.
            332
                         Defs.’ Mot. to Dismiss, at 69-70.
            333
               Lewis v. D. Hays Trucking, Inc., 701 F. Supp. 2d 1300, 1313 (N.D.
Ga. 2010) (“Plaintiff does not appear to seek any attorney's fees based on
resistance of the claim after the cause of action had arisen. Therefore, the basis
for Plaintiff's claim must be under the ‘bad faith’ prong of § 13–6–11.”).
            334
                         Id.

T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd     -79-
     Case 1:17-md-02800-TWT Document 540 Filed 01/28/19 Page 80 of 80




Plaintiffs have alleged that the Defendants knew of severe deficiencies in their

cybersecurity, and of serious threats, but nonetheless declined to act. Based

upon Georgia caselaw, the Court concludes that these allegations are sufficient

for a claim of bad faith under section 13-6-11.

                                                IV. Conclusion

            For the reasons stated above, the Defendants’ Motion to Dismiss the

Consolidated Consumer Class Action Complaint [Doc. 425] is GRANTED in part

and DENIED in part.

            SO ORDERED, this 28 day of January, 2019.



                                                /s/Thomas W. Thrash
                                                THOMAS W. THRASH, JR.
                                                United States District Judge




T:\ORDERS\17\In re Equifax\consumermtdtwt.wpd        -80-
